 ELECTRICALWORKERS IBEWLOCAL 428 (KERN COUNTYCHAPTER NECA)InternationalBrotherhood of ElectricalWorkersUnion,Local No.428 andKern County Chap-ter,National Electrical Contractors AssociationandKern County Electrical Contractors Asso-ciationInternationalBrotherhood of ElectricalWorkersUnion,LocalNos. 47 and 1245andWesternLine Construction Association,Inc.Cases 31-CB-4296, 31-CB-4321, and 31-CB-443312 November 1985DECISION AND ORDERBY CHAIRMAN DOT'SON ANDMEMBERSDENNIS AND JOHANSENOn 25 February 1983 Administrative Law JudgeJoanWieder issued the attached decision. TheGeneral Counsel and the Charging Parties filed ex-ceptions and supporting briefs, and RespondentLocal. 428 filed cross-exceptions and a brief in sup-port thereof and in answer to the General Coun-sel's exceptions.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, r andeonclusions2 and to adopt the recommended Orderas modified.3iThe judgeinadvertently erred in findingthatRespondentLocal 428violated Sec. 8(b)(l)(B) and Sec. 8(d) of the Act by assertion of the rightto unilaterally rescind and unilaterally rescinding provisionsof the par-ties'collective-bargaining agreements,We concludethat suchconductviolated Sec 8(b)(3) ofthe Act.The reference in par. 1 ofthe judge's decisionto the charge filed on 23July by Kern County Chapter,NationalElectrical Contractors Associa-tion (NECA)should be toCase 31-CB-4296.ChargingPartyKernCountyElectricalContractorsAssociation(KCECA)has requested oral argumentThe requestisdenied as therecord,exceptions,and briefsadequatelypresent the issues and the posi-tions of the parties.2TheGeneralCounsel andChargingParties excepted to the judge'srecommendedOrder, whichincluded a cease-and-desist and bargainingorder remedy,asserting that restoration of the foreman-call provision tothe parties'current collective-bargaining agreements is necessary to re-store the status quo ante.We conclude that suchremedial relief is inap-propriate as it would compel the Respondent to agree to a substantiveterm ofthe collective-bargaining agreements concerningwhich the par-ties had failed to reach a consensus during contract negotiations.H. K.PorterCo. v.NLRB,397 U.S. 99 (1970). KCECAargues alternativelythat the parties'24 December 1981 and 1982-1983 collective-bargainingagreements should be rescindedin order to preserve the statutory right ofemployer-members ofKCECA and NECA underSec. 8(b)(1)(B) of theAct to selecttheir supervisors and grievance adjustment representatives.Because the rightinvolved is a statutoryright,we find that, under thecircumstances of this case,a rescissionremedy would haveno practicaleffect and would not effectuate the purposes and policiesof the Act.8ChargingParty KCECAexceptedto the judge's failure to find thatthe Respondent violated Sec.8(b)(1)(B)and (3) of the Actby threateningto strike to compel deletion of the foreman-call clause from the parties'collective-bargaining agreements.We conclude that suchconduct wasviolative of Sec.8(b)(1)(B) and(3) of the Actand have modified thejudge's recommendedOrder to remedythis unfairlaborpracticeWe also397ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, International Brotherhood of ElectricalWorkers Union Local No. 428, Bakersfield, Cali-fornia,its officers,agents,and representatives, shalltake the action set forth in the Order as modified.1.Substitute the following for paragraph 1(b)."(b) Refusing to bargain in good faith and insist-ing to impasse, threatening to strike, and strikingover its demand that KCECA and NECA relin-quish their contractual rights to request foremenand general foremen by name, though foremen andgeneral foremen are membersof theunit and mustbe dispatched through the Respondent's hiring hall,therebycoercingorrestrainingNECA andKCECAin their selection of representatives forpurposes of collective bargaining or the adjustmentof grievances."2.Substitute the attached notice for that of theadministrative law judge.modify the notice to conform with the provisions of the recommendedOrder.APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates-GovernmentThe National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain in good faithwithKern County Chapter, National ElectricalContractors Association (NECA) and Kern CountyElectricalContractorsAssociation (KCECA) byengaging in surface bargaining,insisting to impasse,and striking to require,as a condition of agreement,thatNECA accept the proposal that all contractsbe sent to the National Office of the National Elec-trical Contractors Association for approval.WE WILL NOT unilaterally repudiate contractprovisions setting the time frame for the com-mencement of negotiations for a new agreement.WE WILL NOT refuse to bargain with NECA andKCECA by insisting to impasse, threatening tostrike,and striking to require as a condition ofagreementthatNECA and KCECA relinquishtheir contractual rights to request foremen and gen-eral foremen by name,though foremen and generalforemen are members of the unit and must be dis-277 NLRB No. 48 398DECISIONSOF NATIONAL LABOR RELATIONS BOARDpatched through the Union'shiringhall, therebycoercing or restrainingNECA and KCECA intheir selection of representatives for purposes ofcollective bargaining or the adjustment of griev-ances.WE WILL, on request, bargain collectively ingood faith with NECA and KCECA as the exclu-sive collective-bargaining representative of the em-ployees in the appropriate unit and embody in asigned agreement any understanding reached.INTERNATIONAL BROTHERHOOD OFELECTRICALWORKERSUNION,LOCAL No. 428Richard R. Paradise, Esq.,for the General Counsel.Walter C. Appling, Esq. (Potts & Richman),of Los Ange-les,California, for the Respondent Union.Dwight L. Armstrong, Esq. (Musick, Peeler & Garrett),ofLos Angeles, California, for the Charging Party.Alexander B. Cvitan, Esq. (Reich, Adell & Crost),of LosAngeles, California, for the Respondent Unions.Stuart H. Young, Jr., Esq. (Hill, Farrer & Burrill),of LosAngeles, California, for the Charging Party.DECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge. The hear-ing in these cases was held on August 17, 18, and 19,1982, pursuant to a notice of hearing.' The initial chargewas filed on July 23 by Kern County Chapter, NationalElectrical Contractors Association (Kern County NECAorNECA) in Case 32-CB-4321 and by Kern CountyElectricalContractorsAssociation(KernCountyKCECA or KCECA) in Case 21-CB-4321.Thereafter,Western Line Constructors Chapter Inc.,National Electrical Contractors Association Inc. (West-ern Line) filed the charge in Case 31-CB-4433. The Re-gional Director for Region 31 issued various complaints,amendments, and orders consolidating cases which allegethat International Brotherhood of ElectricalWorkers,Local No. 428 (Respondent Union or Local 428) en-gaged in unfair labor practices within the meaning ofSection 8(b)(1)(B) and (3) of the National Labor Rela-tionsAct (the Act).On December 31, 1981, the Regional Director forRegion 31 issued an order consolidating cases in asecond amended consolidated complaint. On February25, 1982, the Regional Director for Region 31 issued athirdamended consolidated complaint alleging thatLocals 428, 47, and 1245 engaged in unfair labor prac-ticeswithin the meaning of Section 8(b)(1)(13) and (3) ofthe National Labor Relations Act. At the trial, Respond-entLocal 47 and Local 1245 enteredinto settlementagreements with the Charging Parties in Case 31-CB-4433which were approved by me on the record on1Unless otherwise indicated, all dates herein refer to the year 1981.August 18, 1982. These settlement agreements in Case31-CB-4433 were proved on the record and, by orderdated August 30, 1982, the charge in Case 31-CB-4433was to remain outstanding pending compliance there-with. Those portions of the complaint covered by thesesettlement agreements were severed from the complaintand dismissed.Thus, the onlyremaininglocalRespond-ent is Union Local 428.The parties were afforded a full opportunity to beheard, to call, examine, and cross-examine witnesses, andto introduce relevant evidence. The parties waived clos-ing statementsand briefs have been received from all re-maining parties.On the entire record, and based on my observation ofthe witnesses and considerations of the submitted briefs, Imake the followingFINDINGS OF FACT1.JURISDICTIONIt is undisputed that the employer-members of NECA,whichisan organizationcomposed of employers en-gaged in electrical contracting in the construction indus-try, and which exists for the purpose, inter alia, of repre-senting its employer-members in negotiating and adminis-teringcollective-bargainingagreementswith variouslabor organizations, including Respondent Local 428,collectively, annually purchase and receive goods orservices valued in excess of $50,000 directly from suppli-ers located outside the State of California. Similarly it isundisputed that KCECA is now, and at all times materialherein has been, an organization composed of employersengaged in electrical contracting in the constracting inthe construction industry, and which exists for the pur-pose, inter alia, of representing its employer-members innegotiatingandadministeringcollective-bargainingagreements with various labor organizations, includingRespondent Local 428; and the employer-members ofKCECA, collectively, annually purchase and receivegoods or services valued in excess of $50,000 directlyfrom suppliers located outside the State of California.It is admitted, and I find that the employer-members ofNECA and KCECA collectively are now, and havebeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.If.THE LABOR ORGANIZATION INVOLVEDIt is admittedthat Union Local 428 is,and has been atall times material herein, a labor organizationwithin themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Statement of the IssuesThe complaint, as amended, raises the following prin-cipalissues:1.Whether Respondent violated Section 8(b)(1)(B) ofthe Act byinsistingto impasse, threatening to strike, andstriking over its demand that NECA and KCECA agreetodelete the provision contained in prior contracts ELECTRICALWORKERS IBEWLOCAL 428 (KERN COUNTY CHAPTER NECA)which granted the respective employer-members theright to request general foremen and foremen by name.2.Whether foremen and general foremen are supervi-sors asdefined in the Act.3.Whether Respondent Local 428 violated Section8(b)(3) of the Act by failing or refusing to bargain col-lectively in good faith by: engaging in surface bargain-ing; denominating proposals as "mandatory" and "imple-mented"; by insisting to impasse, threatening to strike,and striking to secure contract proposals concerning non-mandatory subjects of bargaining; and by repudiatingcontract provisions relating to the commencement of ne-gotiations.B. BackgroundNECA and KCECA are lnultiemployer associationswhose members are electrical contractors engaged in theconstruction industry, NECA and KCECA exist for thepurpose of representing employer-members and employ-ers signatory to Letters of Assent in negotiating and ad-ministering collective-bargaining agreements with labororganizations, including Respondent Local 428.Kern County NECA had, in April through July 1981,approximately 175 employers, including temporary em-ployers, signatory to the agreement who come into KernCounty, of which approximately 50 are signatories toLetters of Assent with the remainder signatory to theNECA agreement. In 1981 KCECA had 10 to 12 mem-bers, 33 signatories to Letters of Assent A, and approxi-mately a dozen signatories to Letters of Assent B.2KCECA is not affiliated with any national body andthere are no other chapters. KCECA was formed by em-ployer-members of NECA that were dissatisfied withNECA. KCECA and Local 428 have had a bargainingrelationship since the inception of KCECA in or about1978.NECA and Local 428 also have had a collective-bargaining relationship for a number of years.NECA and KCECA have executed a series of con-tractswith Respondent and, as here pertinent, they exe-cuted collective-bargaining agreements for a 1-year termeffective from July 1, 1980, through June 30, 1981,which covered, respectively, "inside" electrical construc-tion work, "line" construction work, and "oil field" elec-trical construction work.3 These various collective-bar-gaining agreements provide for changes in the terms andconditions, subject to notification in writing at least 90days prior to the anniversary date. These contracts fur-ther provide that negotiation meetings shall start notlater than 1 week after April 1 and shall continue weeklyuntil completed, unless mutually decided otherwise.2A Letter of Assent B is a vehicle by which a contractor becomessignatoryto an agreementbetween KCECA and theunion,but does notdelegate bargainingrights to KCECA Theagreementisfor a specificterm of years, normally havingthe sameanniversary date as that of thecontract in effect when the Letter of AssentB is signedA similar Letterof Assent B is used by NECA. NECA had 5 to 10 signatories to Lettersof Assent 3 at thetime pertinentherein.Letters of Assent A bind thesignatoriesto the collective-bargaining agreement,and they do not haveto be renewed each year3The partiesstipulated as tothe appropriateunitsfor the purposes ofcollective-bargaining within themeaningof Sec 9(b) of the Act Theseunits aredescribed in the order portion of this decision399C. Union Local 428's Contract ProposalsOn March 31, 1981, Respondent, by Ronald L. Crox-ton,businessmanager, sent letters toNECA andKCECA advising them of Respondent's "desire tochange or terminate" and applicable line, oil field, andinside agreements "as set forth in the enclosed propos-als."4As an attachment to these letters, Respondent ap-pended contract proposals to both KCECA and NECA.Certain proposals were designated "implemented." Otherproposalswere marked with the designation "M." Stillother proposals were marked with a designation "S." Atthe foot of the last page of each of these proposals wasthe following explanation:M-IBEW International Office indicates thesesections must be changed.S-IBEW International Office suggests these sec-tions be changed.These designations were insert pursuant to Croxton's di-rections.Croxton also testified that the designation "M"stands for mandatory, "S" stands for suggested, and heunderstood the term "implemented" as indicating thatthose changes so designated had actually been madewithout any negotiations between NECA, KCECA, andUnion Local 428. These designations, according to Crox-ton,were placed on the proposals for the benefit of theunion negotiating committee and were inadvertently re-tained on the copies sent to KCECA and NECA. How-ever, Croxton admitted that he did not tell the NECAand KCECA negotiating committee that these designa-tionswere included on their copies through inadvert-ence.The items designated "implemented" in the March 31communications included the deletion of that provisionwhich required negotiations to commence "not later thanone (1) week after April L" Another item designated as"implemented" required that the agreements negotiatedand in effect for 1980 and 1981 were amended to providethat any new agreement negotiated thereafter would re-quire the approval of "the national office of NECA." Fi-nally, the missive designated as "implemented" a changein article 6 of the various 1980-1981 agreements whichdeal with the administration of fringe benefit paymentsmade by employers under that section.Thomas Alexander, the chief negotiator for KCECA,as here pertinent5 objected to the modifications designat-ed since they were never negotiated or the subject ofagreement. Alexander detailed his objections to the vari-ous changes in a letter dated April 10 addressed to Crox-ton.Croxton replied in a telephone call about April 20and, according to Alexander, stated that the languagedesignated "implemented" dealing with NECA and anarbitration group to which NECA, but not KCECA, is aparty,6was language mandated by the International4 Both NECA and KCECAsent the Union opening letters about thesame time,March 31, 19816Alexander is secretary-treasurerofKCECAand a member ofKCECA's board of directors6 Called CIR 400DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion and implemented or "red-lined." Croxton said hewould write a letter to the International vice presidentrequesting that changes be made to the 1980-1981 agree-ment in light of KCECA's lack of affiliation with NECAandCIR.Alexander informed Croxton that it wasKCECA's position that any changes to the 1980-1981agreement had to be negotiated at the local level, thatKCECA would not accept unilateral insertions in theagreement. Croxton then replied he would send out cor-rected copies. The following day KCECA received cor-rected copies reflecting the contract as negotiated. Thecorrected copies still did not exactly reflect the originalnegotiated agreement. However, Alexander, recognizingthe imminence of a new round of negotiations and theexpiration of the current agreement, merely detailed in aletter in mid-June the discrepancies he noted between thenegotiated agreement and the submitted agreement. Ac-cordingtoAlexanderduringthediscussionsofKCECA's objections to the language designated as "im-plemented" in the 1980-1981 agreement, Croxton notedthatNECA was protesting the same unnegotiatedchanges.According to Croxton, after having negotiated the1980-1981 agreements with KCECA and NECA, theywere sent to the International office of the IBEW for ap-proval.The documents were not returned for a longperiod of time and, when they eventually arrived, theabove-noted changes were included by the Internationalwithout any further negotiations being conducted. TheInternational told Coxton those changes were implement-ed.Croxton replied that they might be implemented buthe was going to have problems in getting NECA andKCECA to agree to these modifications without negotia-tions.Under article XVII, section 7 of the IBEW Interna-tional constitution, the International organization wrote aletter dated April 10, which was received by RespondentLocal 428 on April 13. This letter referred to the provi-sionwhich requires the International to occasionallymake corrections in agreements negotiated betweenLocal unions and NECA chapters; and noted that theKern County NECA chapter as well as other localNECA chapters had indicated a lack of awareness ofthose provisions that the International office does notpermit the local parties to "deviate from or to modify."The letter further indicated that the International Unionmet with the national NECA to discuss the matter andagreed that both the local unions and each NECA chap-terwould be furnished a listing of actual agreement lan-guage which could not be altered or changed by localnegotiators. The letter also indicated that there were twocategories, one containing provisions jointly recommend-ed by the International and the national NECA, andthose recommended by the International IBEW but notrecommended by the national NECA. There is notshowing that the national NECA has the authority tobind Local chapters of NECA and in fact Chilko testi-fied to the contrary, without refutation. There is nothingin the union constitution article XVII, section 7 whichwould empower the International IBEW to insist on al-terations in negotiated agreements without further nego-tiation.7ThisApril 10 letter from the InternationalIBEW indicated that the management-rights clause wasjointly approved by both the national NECA and the In-terntional Union. There is no contention that this provi-sion is unlawful or that it abrogates Local 428's ability tonegotiate with employers or employer organizations suchasNECA and KCECA. There is no indication or con-tention that NECA and KCECA could be bound by na-tionalNECA's agreements with the International, thatnationalNECA is in any way signatory to the agree-ments effective prior or subsequent to June 30, 1981, orwere to become prospective signatories to the contracts.The items contained in the March 31 proposal desig-nated as "mandated" included a change to article II, sec-tions 2.05 and 2.06 of the contract which altered the defi-nition of an applicant or employee who is also a contrac-tor.A second item designated as "mandated" includedmodifications of the union-security clause changing thetime frame when individuals had to tender fees tobecome members from 8 days under the 1980-1981agreement to 31 days under the proposed 1981-1982agreement, eliminating the requirement that an individualcan tender his fees for union dues but not become amember by making it mandatory to become a memberafter the 31st day of employment. The provision desig-nated "mandated" which created the greatest difficultyfor NECA and KCECA was the deletion of that subsec-tion of section 4 which permitted employers to requestforemen by name, hereinafter called the "foreman callclause."g Foremen and general foremen are members ofthe unit. Vaughn Wiggins, an employee of A-C Electric,which is a member of KCECA, stated that this proposalwas the subject of "much discussion" and was character-Art. XVII, sec 7 reads as follows.L U's [Local unions] are empowered to make their own bylawsand rules, but these shall in no way conflict with this ConstitutionWhere any doubt appears, this Constitution shall be supreme Allbylaws, amendments and rules, all agreements, jurisdiction, et cetera,of any kind or nature, shall be submitted in duplicate form to the I P.[International president] for approval In the case of agreements,however, additional copies are required by the 10. [International or-ganization]Therefore, six (6) signed copies of construction tradesagreements or amendments and five (5) signed copies of all otheragreements or amendments shall be submitted to the I.P No L Ushall put into effect any bylaw, admendent, rule or agreement of anykind without first securing such approval. All these shall be null andvoid without I.P. approval. The I P has the right to correct anybylaws, amendments, rules or agreements to conform to this Consti-tution and the policies of the I B.E.W.Approval of L U collective-bargaining agreements by the I.Pdoes not make the International a party to such agreements unlessthe I.P. specifically states in writing that the International is a partyto any such agreement7The foreman call provision of each agreement provides as follows-(b)When an employer requests to employ a particular Journeymanapplicant . . . as Foreman or as General Foreman, to take charge ofa particular job or project, of appreciable duration or size, requiringsupervisory personnel, he shall notify the Dispatching Office, byletter of the name of the applicant desired, and the classification"Foreman" or "General Foreman" and give full particulars of thejob. The Dispatcher, upon receipt of such request, shall refer the ap-plicant at that classification (Foreman or General Foreman) to theemployer providing applicant's name appears on the availability list,and all other requirements are satisfied. The employer shall notreduce this classification for a period of at least one year of continu-ous employment. ELECTRICALWORKERS IBEWLOCAL 428 (KERN COUNTY CHAPTER NECA)ized as very crippling,having a dramatic impact on theirmembers.D. Negotiations Between Respondent Local 428 andNECA1.Commencementof negotiationsAccording to James Chilko, the manager of NECAand the individual in charge of the chapter,prior to re-ceipt of the Union'sproposals on March 31, there wereno discussions with any representatives of Respondentregarding the contractual provisions that require negotia-tions to start in early April.The day after receiving theUnion'sproposals,Chilko called Croxton to ascertainwhen they wanted to commence negotiations. AccordingtoChilko, Croxtonsaid he did not want to meet untilJune. Chilko inquired why they should wait until June,and Croxton replied, "Well,we're not under any pres-sure to meet any sooner."Chilkothen inquired about thesection of the agreement that required negotiations tocommence the first week after April 1 and Croxton as-sertedly replied,"Well, that's not applicable any more.That's not in the agreement any more."Chilko askedwhy that provision was not in the agreement and Crox-ton replied that that clause had been deleted, stating thatthe proposals sent as attachments to the opening letterhad the word"implemented"adjacent to the pertinentarticle 1 language which deleted that section of theagreement requiring the commencement of negotiationswithin a week after April 1.9 Chilko told Croxton he didnot have the power to implement new provisions absentnegotiations and that the NECA committee wanted tocommence negotiations-consonant with article1.03. 10Chilko did recall Croxton telling him that commencingnegotiations as early as April 1 was a waste of time andnot much was accomplished until the expiration of theagreement.Chilko didnot agreewith thatstatement.9Art 1 03,subset (b).10Croxton admitted that the applicable agreements required negotia-tions between the local and Kern County NECA to commence not laterthan I week after April 1 and that negotiations did not occur until May27 Croxton also recalled having discussions with Chilko prior to the be-ginning of negotiations concerning the timingof thecommencement ofnegotiations.He believes the conversation occurred in Croxton's officeduring a conversation with Chilko who was visiting in the normal courseof businessCroxton told Chilko that commencement of negotiations inApril had been fruitless in the past There was no need to start negotiat-ing that earlyChilkodid not disagree with him Croxton did not recallhow they finally agreed to commence negotiations or when such negotia-tions had been reached He did recall Chilko telling him that he wantedtocommence negotiations because rumors were going around thatNECAwas draggingits feetTherewere also discussionswith Chilkoconcerning daytime versus nightime meetings Croxton'sversion of howitwas decided to commence negotiations,and the basis therefor, is notcreditedCroxton admittedly did not have a clear recollection of many ofthe events involved in these negotiations Croxton testified that he hadmade a concerted attempt to try to forget these events, that they wereunpleasant memories for him Croxton was not candid His testimony wasnot inherently consistent and was unsubstantiated Similarly, Croxton'scontention that he never took the position that sec 1 03(b) had been de-leted from the agreement and did not tell Chilko that the provision wasno longer in effect similarly is not credited The code,on the March 31communication,clearlyindicated that the material was implemented andCroxton's position and statements to Cbiilko,as well as the failure to com-mence negotiations until late May,clearly indicated that he felt that theprovisions of that section did not have to be followed or adhered to401Chilko never made a written demand on Local 428 tocommence negotiations;however, it is unrefuted thatChilko made several attempts to commence negotiationsin response to rumors that Chilko heard that NECA wasdragging its feet in beginning negotiations;that he unsuc-cessfully tried to insist both telephonically and in personinApril and May that negotiations begin A meeting hadbeen scheduled on April 20 at 7 p.m. but the Unionfailed to appear at the meeting site. Another meeting wasset for May 12, 1981, and again the Union did not honorthatmeetingdate.As to the Aprilmeeting,Croxtonmerely advised Chilko he would not be able to bepresent.He did not advise him why he would not beable to be present Croxton has no present recollectionregarding the incident but does not dispute the accuracyof Chilko's testimony.The second meeting,which wasscheduled during a workday,was called off,accordingto Chilko, because Croxton indicated he was having dif-ficultygetting theUnion'snegotiating committee toagree to meet during workdays because some would bemissing work.Itwas finally agreed to commence negoti-ations andthe firstmeeting occurredon May 27,Chilko stated that there was some diffuculty schedul-ing meetings because the NECA committee was insistingon having daytime meetings equal in number to eveningmeetings.Croxton had indicated that the union negotiat-ing committee preferred evening meetings. I i Croxton, intrying to work out a meeting schedule, did agree to meeton some Saturdays and Sundays during the day, whichChilko rejected.Croxton further offered to meet on thefourth Friday, which is a scheduled nonworkday for alljourneymen and supervisors under the terms of the col-lective-bargaining agreement.Chilko rejected the pro-posal.The parties finally agreed to commence negotia-tions on May 27.2Negotiationswith NECANegotiating sessions were held onMay 27, June 19and 24, andJuly 8. At the firstmeeting,May 27, 1981, itwas agreed thatRon Croxtonwould act as chairman andJim Chilkowould act as secretary, and take notes whichboth he and Croxtonwould initial and date. The notesfrom the firstnegotiating session indicated discussionsabout the dates and times of future negotiating sessions;wages; the annuity plan; whether a portionof the salaryincreaseshould be devotedto the health and welfarefund;increasing pension contributions;and several of theother union proposals including the deletion ofthat pro-visionwhich permitted employers to callforemen byname. Accordingto Chilko, whosetestimony is creditedbased on his candor,clarity ofrecall, inherent consisten-cy in testimony,the similarity of the events experiencedduring theNECA negotiationsand those discussed here-inafter regardingKCECA,and admissionsby Croxton" Chilkoindicated that the insistence on daytime meetings was pursu-ant to a suggestion by a mediator made prior to the commencement ofthese negotiations based on thehistoryof difficultiesexperienced by theNECA negotiating team with quarrelsomeness on the part of union nego-tiatorswho worked in the Bakersfield area where summer temperaturescommonly exceed 100 degrees Farenheit during the day and then and tonegotiate at night 402DECISIONSOF NATIONALLABOR RELATIONS BOARDthat he did try to forget the events regarding these nego-tiations, that he understood that if the did not successful-ly negotiate a contract as required by the International,that the International would take over the local, includ-ing its funds, causing great concern in obtaining anagreement with the provisions designated "implemented"or"mandated" by the International.Croxton toldNECA's negotiating committee that the InternationalUnion wanted the foreman call language removed fromthe agreement, that it viewed that section of the agree-ment as discriminatory. There was no explanation howthey felt the provision operated in a discriminatorymanner or against whom it discriminated. In fact, therecord indicates that Croxton merely parroted the Inter-national's view which he did not understand. For exam-ple, the other members of the Union Local 428 negotiat-ing team, John Beauchamp and Tom Fraser, joinedCroxton in indicating to the NECA negotiating commit-tee12 their belief that the employer should have the abili-ty to select his foremen by name, but the proposal wassomething that the international desired and the unionnegotiating committee was not in a position to discuss itany further. The union negotiating team informed theNECA negotiating team that the section of the agree-ment permitting employers to call foremen by name("foremen call clause") would have to be deleted. It wasduring this first negotiating session, according to Crox-ton, that the Union gave a clear indication of their posi-tion on those sections designated "implemented" andCroxton never indicated to Chilko or advised theNECA negotiating committee during the course of thenegotiations that the felt he had the capability to negoti-ate any of the items designated as "implemented" or"mandatory." Chilko further testified, "He [Croxton] didat one point in time tell me [Chilko] that what he wantedto do as business manager was get the agreement to thepositionwhere he was in compliance with all the da-mands of the International. Once he got the agreementto that point, that he would feel free to negotiate then. . .. feel free to negotiate other matters But that wehad-in order to accommodate his International, wemust accept these other changes."13Chilko did not know at the time he was negotiatingthe terms of the agreement that the National NECA hadagreed to three items, including the deletion of the "fore-man call clause." It was only after the negotiations failedthat he learned that the National NECA and the Interna-tional had so agreed. According to Chilko's uncontro-12The negotiating committee for NECA included Jim Chilko, SteveLewis, Ernie Maurmo, Lowell Milton, and Charles Reed13Chilko, in an affidavit dated July 28, 1981, stated, "I understoodthat all red lines referred to the `M' proposals and the blue lines referredto `S' proposals " His statement in the affidavit further provided. "Priorto the meeting with Croxton, I was unaware of the International imple-menting new contract provisions Croxton, at this meeting and on otheroccasions, told me that by stating that certain changes had been imple-mented, he would be satisfying the International and could go on fromthere and negotiate as he wished " In explaining this statement, he indi-cated that the mandated terms were also included in Croxton's represen-tations that the changes required by the International, if agreed to, wouldpermit further negotiations "as he [Croxton] wished " This statement,given shortly after the events considered herein, is further corroborationof Chilko's testimonyverted testimony, Kern County NECA has an identityindependent from the national NECA. There is no in-strument that requires Kern County NECA to transmitcollective-bargaining agreements to the national officefor their approval before they enter into a binding agree-ment.The National NECA office does not have thepower to direct the Kern County chapter to enter intoany particular type of collective-bargaining agreement orto adopt a particular position. The National organizationhas no authority or power to direct negotiations of anychapter or require agreement to any particular provision.The National association has nothing to do with Chilko'shiring or firing, has no control over the chapter's assets,and the only provision relating to the National is that thechapter has agreed to supply them four copies of the col-lective-bargaining agreement subsequent to its negotia-tion and execution.A second negotiating session was conducted on June19 for the purpose of exploring the possibility of someNECA proposals being exchanged for those items desig-nated by the Union as "implemented" or "mandatory."This effort was made even though the NECA committeewas told during the first meeting that the "implemented"and "mandatory" items were not negotiable; they had tobe accepted. Chilko further testified that he understoodthat the local unions were the negotiating instrumental-itiesand submitted understandings to the Internationalfor approval "and what we were faced with here wasthat the union was intractable. They would not-theydid not even want to discuss it. There was no flexibilityin their position at all." NECA therefore met withKCECA contractors and agreed that the best approachwas to offer a reasonable wage package and ask for nofurther changes. In that context, NECA prepared a letterdated June 24 which was hand-delivered to the Union'scommittee on that date. The offer did extend to theUnion a wage and fringe benefit package wherein thewage and fringe benefit package was broken into two in-crements of $1.25, each with the first being applicable onJuly 1, 1981, and the second on January 1, 1982. Theletter further provided:This offer is extended with the further conditionthat no other changes will be made in the presentagreements.We ask that this offer be presented to the mem-bership of the union at their next meeting.Approximately 2 days later, Chilko talked with Crox-ton and was informed by Croxton that initially theNECA proposal had been accepted by the membershipbut some member whose name could not be recalled hadgotten up on the floor and indicated to the membershipthat, in accepting the offer, the International would comein and take over the local union. At that point, Croxtonsaid "things changed." The membership rejected the pro-posal and demanded that the management agree to all"red line items," those designated mandated and imple-mented, and also a $3-wage package broken into two$1.50 increments. Chilko asked Croxton to put in writingexactly what he related regarding NECA's offer but henever received any written documentation. ELECTRICAL WORKERS IBEW LOCAL 428 (KERN COUNTY CHAPTER NECA)On July 1, 1981, Croxton sent a letter to Kern CountyNECA stating that the Union's position as related in theletter of March 31 prevailed and that Local Union 428,consonant with article 1, section 1.02(d) of the collec-tive-bargaining agreement,was serving NECA with a10-day notice of termination of the applicableagree-ments.On July 6, 1981, Local 428, by Croxton, ad-dressed a negotiations update to all IBEW Local Union428 members referring to the proposals concerned there-in as I.O. mandated language.l4On July 7, while Chilko was in Croxton's office, Crox-ton gave him a copy of the union proposals. The propos-alswere the same originally made in the March 31 letterbut the designations "M" and "S" in the left-handcolumn next to some of the proposals had been removedand the changes in article 1, designated originally as an"implemented" item, were designated on July 7 as pro-posal number 2.On July 8, Kern County NECA, by Chilko, sent aletter to the attention of Croxton presenting the NECAnegotiating committee's proposals, which they asked tobe presented to the membership, wherein they agreed toalmost all the proposals made by the Union designated as"1.0.mandated" or "implemented" with the exceptionsof the "foreman call clause" deletion. Also on July 8,there was a fourth negotiating meeting. The minutes ofthe meeting contain the following notation: "Discussionwas held on those items which the Union must obtain inthese negotiations."The union membership held a meeting on July 9 andvoted to reject the contract proposals offered by NECA14 The negotiations update reads as followsTO ALLIBEWLOCAL UNION428 MEMBERSYourIBEW Negotiating Committee met with theKCECA Nego-tiatingCommittee on June 29,1981, and presented them with thecounter proposals which, at the last Union meeting,the Local Unionmembers voted to offer the employers,as follows10 mandated language in Article I, II, IV and VI,Inside,Oil-field and Line Agreements.$3 00 wage offer,$150 per hour effectiveJuly 1,1981, plus$1 50 per hour effective January 1, 1982After discussion,itappears the Employers are extremely con-ceined over the deletion of Section 4 13, subsection(b) of Article IV(Foreman call-out clause)While the Employers did not turn thisoffer down,there seemed to be very strong opposition to taking thissection out of the agreementThe InternationalOfficeistakingthisposition."With reference to this policy the International Office will nolonger permit any variation or alteration to the standard recom-mended Referral Procedure.Therefore,approval has been with-held from Section 4 13, subsection(b), and this language must beomitted "The KCECANegotiating Committee took the proposal back totheir general body and on Monday,July 6,1981,we will have areply.The IBEW Negotiating Committee will meet Wednesday,July 8,1981, with the NECA Negotiating Committee and present them wishthe exact offer previously presented to the KCECA NegotiatingCommitteeWe hope to have a counter proposalfrom NECA forour consideration at the regular Union meetingPlease plan to be present at the Union meeting on Thursday, July9, 1981, to vote for accepteance or rejection of the counter proposalsfrom the NECA and the KCECA Negotiating CommitteesWe are coming to the end of the ten day coolling-off [sic] periodIf our negotiations are not settled by Friday,the 10th,we willexpect to be out on strike on Monday, July 13, 1981,or if you arescheduled to work Saturday,July 11, or Sunday,July 12,you willbe on strike at that time403on July 8. On July 10, 1981, Croxton wrote Chilko, in-forming him of the results of the vote. The letter alsostated:We are re-submitting our previous counter pro-posals, specifically:1.Acceptance,WITHOUT EXCEPTION, ofallIBEW International Office mandated lan-guage.2.An increase in Journeyman wages of $3.00per hour (in two $1.50 increments).If you feel a negotiating meeting would be benefi-cial, contact this office and we will cooperate to theutmost in setting up a mutual agreeable date andstime.3.Poststrikenegotiationswith NECAOn July 16, 1981,aftermeetingwith KCECA andagreeingto pay the money requested by theUnion andto accept all the otherunion proposalswith the excep-tion of the "foreman call language,"in an attempt to iso-late the issue over which the strikewas occurring,Chilko, on July16, 1981,prepared a letter which washand-delivered to Croxton. The letterstated:With the exception of your demand to remove fromthe agreement our ability to call for a Foreman orGeneral Foreman by name, we accept the demandsin your letter of July 10th to conclude negotiations.KCECA sent a similarly worded letter to Croxtonsigned by Bartenstein, president, and Thomas J. Alexan-der, secretary.On July 17, 1981, Croxton informed both NECA andKCECA that the proposals dated July 16, whereby allunion proposals with the exception of the "foreman callclause"were accepted, had been rejected by the localunion and enclosed the local's current proposals. Theproposals attached to the July 17 letter are exactly thesame as those contained in the March 31 submission bythe Union with the exception that all the proposals origi-nally designated as "implemented" or "`mandated" werenot similarly designed, but all "mandated" or "imple-mented" proposals were still demanded by the Union.The Union had not withdrawn a single "mandated" or"implemented" proposal.On July 22, in reply to Croxton's July 17 letter,Chilko, on behalf of Kern County NECA wrote:With the exception of your demand to remove fromthe agreement our ability to call for a Foreman orGeneral Foreman by name, we accept the demandsin your letter of July 17 to conclude negotiations.It is our request that this proposal be presentedand read at the Thursday, July 23rd general mem-is It is noted that a similar letter was forwarded to W F Bartenstein,president of KCECA The Union struck on July 13. Subsequently, allmembers of NECA and other signatories to the NECA agieement indi-vidually signed interim agreements with the Union There was no formalnotification of the termination of the strike. 404DECISIONSOF NATIONALLABOR RELATIONS BOARDbershipmeeting of the local. So that the localIBEW electricians, those directly affected by thenegotiations, strike andagreement,have an opportu-nity to review and actupon it.KCECA wrotea similar letteron July 22 to Croxtonsigned byBartenstein,president, and Alexander, secre-tary.On July 28, Croxton, by letter, advised KernCounty NECA and KCECA that the membership ofUnion Local 428 at themeeting ofJuly 23 saw no reasonto change the negotiation proposals and, hence, the July2 proposals of NECA and KCECA were rejected. Themissive also advised the employer groups that the localunion's proposals remainedthe same asthose hand-deliv-ered on July 17, 1981, which contained the same "man-dated" and "implemented" items demanded on March31.On July 30, Chilko wrote a letter to Croxton as fol-lows:We have received your letter of July 28, 1981,which we believe rejects our offer of July 22, 1981and continues your demands of July 17th,ad nau-seum.We are also taking this opportunity to reject youoffer of July 22nd to end the strike if we wouldsubmit the issue of deletion of the foreman callclause to the Council on Industrial Relations for ourindustry.We submit this rejection on the groundsthat it is a non-mandatory subject ofbargaining.16No other union proposal had been presented to NECAafter July 28 relative to the 1981-1982 agreement. Nego-tiations recommended in Novemberand resulted in anexecutedcollective-bargainingagreementbetweenNECA and Local 428 whichran untilJune 30, 1982.The request of the local to have the date negotiationscommenced altered; and proposal 3, dealing with thedefinition of contractor and employee for the purposes ofthe agreement,did not get into the agreement negotiatedinNovember. The fate of that portion of the proposalwhich would have required the parties to submit anagreementto the National office of NECA is undis-closed.Proposal 5 dealing with section 2.37, statingwhen union stewards can be discharged and under whatterms, was not included in the agreement even though itwas denominated as "mandated." Proposal 6 relating tosection 301, which deals with the worker having thefourth Friday as a day off and the rates of pay for work-ing that Friday, was not included in the newagreement.Itwas not denominated as "mandatory." 17Following the execution of the Novemberagreementin January 1982, which expired in June 1982, there hadbeen negotiations for another collective-bargaining agree-ment. The "foreman call" provisions were deleted fromi B It shouldbe noted that the Councilof Industrial Relations[CIR] hasmembers from both the IBEW and NECA,but there is no representationfrom KCECA. KCECA was not willing to permit the CIR to considerthe matter17Further, proposals 7, 8, 9, 10, and 11, which were notdenominatedas "mandated,"also did not get into the agreement negotiated in Novem-ber. Proposal 14, including both "mandated"and "implemented"provi-sions, was included in the new agreement.the agreements reached with the local by NECA in Jan-uary 1982 but with the reservation that if the pendinglitigation,which is in issue in this proceeding,resulted inNECA and KCECAprevailing,they would have theclause restored. According to Chilko, this is reflected inaletter of understanding that in return for the deletion ofthe foreman call clause in the contract negotiated,NECA and KCECA would be permitted to pursue theseproceedings.18While Croxton testified that all provisions in the pro-posal initially submittedMarch 31 to KCECA andNECAwere negotiable and suggestedthat perhaps theUnion had taken a hard line, he also admitted that MarkCook,an International representativewho visited Local428 from time to time to assist in negotiating with em-ployers or to give the local advice or directives, did tellLocal 428 that the officers of the Local Union wouldpossibly be removed if they did not have in the contractthe provisions marked"m" and "implemented." 19 Crox-ton, recognizing that the "foreman call" provision was astumbling block, offered to enter into an oral understand-ing with Chilko that he would continue to honor em-ployers' requests for foremen names. Chilko refused. Inhis testimony, Chilko explained that the provision wasvery important to employers and that, if Croxton was nolonger an officer, they would have no enforceable agree-ment to preserve their right to call foreman by name.Croxton, in his testimony, suggested that foreman couldbe treated like other electricians who have special skills.Since the electricians, when they sign the out-of-worklists,specify their own skills, and foremen and generalforeman receive additional pay, possibly many journey-men would list foreman as a special skill. Hence, it didnot appear likely that employers would be able to selectforemen of their choice using the special skills provisionsof the contract. Croxton did not have a viable alternativemeans to preserve the employers' prior negotiated rightsto choose foremen by calling for them by name.is As part of the agreement,the letter of understanding provides:Therefore,nothing in those agreements or this Understanding shallprevent, nor be construed to prevent,the Chapter from pursuing anyand all legal remedies to retain the Foreman Call Clause, includingbut not limited to pursuing in entirety the charges now pending inCase No. CB-4296....The Union agrees that had the Chapter notentered into this Understanding the Union would have struck theEmployers commencing on or about Monday, January 4, 1982, tosecure the deletion of the Foreman Call Clause and the partieshereto entered into the Understanding to prevent the occurrence ofany such strike.is Croxton testified concerning this:Q.Well, what did he tell you would happen to you personally ifthe "M"provisions and the "implemented"provisions were not ob-tained?A. Indirectly,he had indicated that the officers of the local unionwould possibly be removed.Q. How did he indirectly indicate that?A. At ameeting we had with the officers that I had called so thathe could communicate with them over this particular issueQ. And he said in some sort of an indirect fashion, "You guys aregoing to be out of your jobs if you don't get these provisions in thiscontract,"right?A Using the term "indirect," yes. ELECTRICALWORKERS IBEWLOCAL 428 (KERN COUNTY,CHAPTER NECA)E. NegotiationsWith KCECAOn or about March 31, pursuant to the terms of thethen applicable agreement requiring 90 days' notice ofintent to reopen the collect ive-bargaining agreement fornegotiations, Local 428 notified KCECA of its desire tochange or terminate the parties' 1980-1981 collective-bargaining agreements. Attached to the March 31 letter,Local 428 submitted the same written contract proposalstoKCECA that were submitted to NECA, includingprovisionsmarked "implemented," "M" and "S" withthe same explanation of the purport of the designationsas discussed above. The March 31 letter similarly noti-fied KCECA that, in the event successive collective-bar-gaining agreements were not consummated by the June30 anniversary date of the existent agreements, Local 428intended to serve KCECA with a 10-day written noticeof termination of all the agreements. Croxton testifiedthat as of March 31 he understood those provisions de-nominated "implemented" had actually been changesmade by the International without submission to NECAor KCECA. Croxton subsequently testified that the itemsmarked "implemented" were subject to negotiation.Croxton's affidavit, taken during the investigation of thecharges filed in this proceeding, further stated that theterm "implemented" indicated that those sections so ref-erenced were not open to negotiations with KCECA.Croxton further stated that the agreement had been "red-lined" by the International. Croxton defined the term"red-lined" as follows: "That the local union and the as-sociation or contract organizations negotiate items intothe agreements, that once submitted to the Internationali'or approval and they disagree or have reasons to makechanges necessary, they will red-line items and pasteover alternatewording or working changes." This isdone after the parties successfully conclude negotiations.Prior to the commencement of negotiations, Thomas J.Alexander, secretary-treasurer of KCECA, a member ofthe board of directors of KCECA and generalmanager,vice president and treasurer of A-C Electric Company,the situs of KCECA, received modified copies of the1980-1981 collective-bargaining agreements containingunnegotiatedmodifications thereto which coincided tothose proposals made by the Union on or about March31 that had been designated in the proposalsas "imple-mented." Although Alexander had informed Croxton inApril that KCECA discovered the variances in thecopies submitted to them of the 1980-1981 collective-bar-gaining agreements and demanded corrected copies beprovided, he was unclear whether the modificationsmade in the 1980-1981 agreement were considered im-plemented by the Union when the negotiations com-menced for the 1981-1982 agreement.In response to KCECA's demand for return to the ne-gotiated 1980-1981 agreement, Croxton, about April 20,advisedAlexander that certain of the modifications tothe 1980-1981 agreements had been implemented or"red-lined" by the International organization which hadexpressly mandated such variations. As previously indi-cated, Charles Pillard, the IBBEW International president,told Croxton that the Local was to obtain those itemsdesignated "implemented" and "mandated" in the pro-posal submitted on March 31. Mark Cook,an Interna-405tional representative who comes to Croxton's office fromtime to time to assist in negotiations with employers orgive advice or directions, "also told [Croxton] Local 428that they must obtain in the 1981-1982 agreement thoseproposals designated `M' and `implemented."' Accordingto Croxton, Cook stated, "You guys are going to be outof your jobs if you don't get these provisions in the con-tract."Cook and Pillard did not appear and testify.Croxton admittedly perceived the statements by Cookand Pillard as "real threats." The three agreements withKCECA, as is the case with NECA, are devoid of anyprovisions making the International Union a party there-to; the term "union" is defined therein as Local 428.NECA and KCECA were aware that, after the contractshad been negotiated, they would be forwarded to theInternational for its approval but the International could,not unilaterally modify the terms of the negotiated agree-ments, just disapprove of the terms and seek further ne-gotiations by the Local and the employers or their repre-sentatives.Also on March 31, KCECA notified Local 428 that itwished to change or amend the collective-bargainingagreements.Prior to this notification,KCECA had amembershipmeetingon March 25 in which to developthe proposals contained in the letter of March 31. Themembers of KCECA expressed a need for more control,more authority, and more leeway regarding the work as-signed foremen and they wished to accomplish this goalby recognizing the foremen as the company's representa-tives on the job. The KCECA members were seeking theability tonameindividuals as foremen regardless of crewsize;when the foremen stopped working with tools,when he could devote all his time to administrativeduties,handlematerials, the number of workmen hewould directand assignduties generallyin a mannerconsonant with that of a management representative. Ac-cording to Alexander, the KCECA members were al-ready treating foremanasmanagementrepresentativesbut there were restrictions under the existing contractthat limited when a foremen could work with his toolsor direct other workmen.About April 21 KCECA received what were designedas corrected copies of the 1980-1981 collective-bargain-ing agreements from Local 428 which substantially con-formed to the agreements negotiated and executed by theLocal and KCECA. The corrected copies did not con-tain the fully executedsignaturepages., the Internationalorganization's approval stamp, and Alexander's initials atthe right-hand corner of each page of theagreements.In preparation for the commencement of negotiations,theKCECA membership met about June 16 and re-viewed the Union's proposals contained in the March 31letter.This preparatory meeting focused on the items la-beled "mandated," particulary the deletion of the "fore-man call" provision. According to Alexander, whose tes-timony is undisputed, it was the consensus of theKCECA membership that they wanted the clause re-tained, even expanded.The first negotiating session between KCECA and theUnion was held on June 17, 1981, at 6:45 p.m. Ron Crox-ton was appointed chairman and KCECA Representive 406DECISIONSOF NATIONALLABOR RELATIONS BOARDAlexander was designated to keep the minutes of themeetings.They devisedthree separate committees to dis-cuss items peculiar to the inside, outside(line), and oilfield agreements.The parties also agreed to withdraw allprior proposals other than those dealing with wage ratesand to confine negotiations initially to acceptable adjust-ments in wages.KCECA proposedincreases inwagerates of $1.25 per hour effective July 1 and an additionalwage increase of $1.25 per hour effective January 1,1982.The Union agreed to present the KCECA wageproposal to the membership on June 25.On June 29,a second negotiating session was held.Croxton announced that KCECA's wage proposal wasrejected.Vaughn Williams, an employee of A-C Electricand a member of KCECA bargaining committee, statedthat he had heard from some workmen that the unionmembership initially accepted the employer'sproposalbut, subsequently, someone had, under a "good-for-the-union" resolution, raised the problems which might becreatedwith the International organization.Hence, asecond vote was taken in which the KCECA proposalwas rejected. Croxton indicated that the report to Wig-gins was accurate but that the union negotiating commit-tee had not done anything to bring about the secondvote; it was an action of the membership. According toCroxton, all the members of the union negotiating com-mittee had received copies of the Union's proposal withthe designations"implemented" and "M." Additionally,theApril 10 letter from the International to the localunions was distributed to the union negotiating commit-tee.2020 The International's April 10 letter provided in partRecently, it has come to our attention that both the Local Unionsand the NECA chapters have indicated that they ware not aware ofthe agreement provisions that the International Office does notpermit the local parties to deviate from or to modify. .The agreement provisions come in two (2) categories Category(1) contains provisionsjointlyrecommended or adopted over theyears by the two national organizations Category (2) contains provi-sions recommended by the IBEW butnotrecommended by nationalNECA In addition,two IBEW policy positions concerning over-time and the variations of the workday starting times are includedfor your guidance and informationThe above jointly adopted language provisions are consideredstandard agreement language by this office and,therefore,no devi-ation or change will be permitted. Local agreements that do not cur-rently contain the jointly recommended language should be amendedno later than the next negotiations so that the local agreements arebrought into conformity with this language If the agreements havenot been accomplished by the opening date of the next negotiations,the jointly recommended provisions are to be included in your open-ing letter requesting changes in the agreementAll NECA Chaptersare being furnishedwithsimilar informationby the National Office of NECA [It is noted that there was noshowing or contention that the national office of NECA so informedKern County NECA or had any communications with KCECA ]Therefore, all IBEW Construction Local Unions NECA Chapterswill have Copies of the agreement provisions whichare not to be al-teredby negotiators (category 1) Any variations from the jointly-recommended provisions will not receive approval However, thelocal parties will be given ample opportunity to renegotiate theseitems.Effective immediately, the International Office AgreementApproval Department will use the attached procedure in processingagreements Signed,CharlesH Pillard,International PresidentThe items in the Union's proposal to NECA and KCECA designated as"implemented"or "mandated" are those designated as a category one ap-parentlyThe letter speaks in terms different from those contained in theRespondent's contract proposalsAlexander corroborated Croxton's testimony. Accord-ing to Alexander, Croxton represented that neither henor his negotiating committee attempted to influence themembership on the "good-of-the-union" motion to rejectKCECA's proposal. The membership was informed thatthe "good-of-the-union" proposal had to go through; ifthe "mandated"and "implemented"language was notadopted, Croxton would be replaced. Croxton further in-dicated that the International takeover was the same asreplacing the officers. There was some confusion in Al-exander's understanding as to whether there was an indi-cation that the International organization would takeover the local or whether they would replace the offi-cers or both.Croxton then proposed as the Union's counterofferthat wages be increased $1.50 per hour effective July 1,1981, and $1.50 per hour effective January 1, 1982, andthat all "IO [International Organization]language" fromtheir originalMarch 31, 1981 proposal be implemented inthe appropriate agreement. KCECA then requested thatthe term "IOlanguage"be clarified.The parties thenwent over the three agreements to discern which wasthe "IO mandatedlanguage."2 aKCECA also withdrewserveralproposalsfrom itsMarch 31 submission.KCECA requested they be allowed to study the counter-proposal, to review the counterproposal with their mem-bership, and to consider modifying some of KCECA'sorginal proposals and place some of KCECA's otherproposals back on the table for negotiation.KCECA, with one exception, did not agree to any ofthe "mandated"language. That exception was the pro-posalwhich dealt with specificity with NECA and re-ferred specifically to NECA having to refer agreementsto the national office of NECA. After all the "10 man-dated language"was identified, Alexander asked Crox-ton, "Will we be able to negotiate theseitems?"Accord-ing to Alexander, whose testimony is credited based onhis demonstrated superior recollection,candor, and in-herent consistency, "Croxton indicated that they must beaccepted without deviation."22According to Alexander, both Croxton and anothermember of the Union's negotiating team,PhilHarring-ton,23 indicated that they did not like the Internationalorganizationmandating particular language any betterthanKCECA, "but that's the way it is." Alexandercould not recall whether it was Croxton, Harrington, oranothermember of the union negotiating team, TomFraser, who did most of the talking but during the nego-21The proposals designated as "mandated"include the amendment ofthe effective date of the agreement,the change in the definition of em-ployee, the modification of the union-security clause which relates to thethe referral procedures, particularly the right of the employer to requesta particular journeyman as foreman or general foreman,the changing ofthe name of the National Employees Benefit Board to a secretary-treasur-er as the personage authorized to receive certain fringe benefits, andmodification or deletion of the provisions dealing with the Kern CountyElectric Co vacation fund22Croxton denied using the phrase"without deviation",however, aspreviously indicated,Croxton's denial is not credited It is also noted thatthe above-quoted April 10 letter to the Union from the International usedthe phrase "no deviation "23Harrington did not appear and testify This testimony of Alexanderwas not disputed. ELECTRICAL WORKERS IBEWLOCAL428 (KERN COUNTY CHAPTER NECA)407tinting session it was repeated several times that if theunion negotiating committee did not get the "ID mandat-ed" language, the International would take over theUnion, The KCECA negotiating team inquired what thepurport of a takeover was, and the union committee ex-plained that the International comes in, replaces the offi-cers, and takes over the assets of the local. Croxton thenpassed a letter around that the KCECA negotiating com-mittee was just able to skim, which referred to mandatedlanguage. Croxton and the others said they could showtheKCECA committee other letters which utilizedstronger language indicating that the 10 was requiringthat the mandated language be placed into the agree-ment. At one point in the negotiations-Alexander is notclear on the date-Croxton did advise KCECA that oneof the reasons he insisted upon the inclusiono of theitems denoninated as "ILO mandated" was because hismembership had voted and instructed him to make surethat the provisions so denominated were included in theagreement.Alexander's testimony was corroborated by Wigginswho testified that the Union's position regarding IO lan-guage remained the sameas inthe first negotiating ses-sion, i.e., that there was not going to be any deviationfrom that language. The mandated provisons had to beinserted, and if not, the International would remove thelocal's officers and take over the local.According to Wiggins, the KCECA negotiating teamreceived a very clear message from the Union that theitems denominated "IO mandated" were not negotiable.Frequently the KCECA negotiating team members askedthe union negotiating team if the IO language was nego-tiable, and they were continually told by the members ofthe Union negotiating team, no, it was not. At the June29meeting, only the language denominated "IO man-date" was identified. The negotiators did not receive anexplanation of why the International sought to get thelanguage into the agreement or to have certain languagedeleted.On or about July 1, Local 428 served KCECA withthe 10-day written notice of termination of the agree-ments similarto the notice sent to NECA. Croxton, thedrafter of the letter, understood it to state that if NECAand KCECA did not agree to the Union's terms therewould be a strike.The third negotiating session between KCECA andLocal 428 was held on July 6.24 Several days prior tothe July 6 negotiating session, KCECA had a meetingwherein the members directed the negotiating committeeto resist deletion of the "foreman call clause" and to as-certain the Union's reasons for the other proposal. Forexample, according to Alexander, no one understood thebasis For the change in the union-security provision.During the July 6 meeting, KCECA did ask the Unionto explain the logic behind the "IO mandated" provi-sions.Alexander, whose testimony, as previously indicat-ed, is credited, stated that a comment was made during24 As previously noted, also about July 6, Local 428 distributed to itsmembers a "Negotiations Update" quoted above indicating an intent topresent the exact offer previously presented to KCECA and NECA andof the intent to strike in the event that negotiations were not fruitful byFriday, July 10.the meeting on each one of the "mandated" or "imple-mented" items, and in some cases "the explanation wasmerely `this mandated' or `this has been red-lined' or `thishas been implemented."' An example given by Alexanderis that the KCECA committee tried to point out that theproposal to modify the day negotiations commenced wasnot actually implemented, that the Union only attemptedto implement it previously but that KCECA objected tothat attempt and did not consider it implemented. At theJuly 6, 1981 negotiating session, Croxton used the terms"mandated," "red-lined" and "standardized" about half adozen times to explain the various "mandated" and "im-plemented" proposals of the International Union. It wasdetermined to continue negotiations the followingevening. A negotiating session was held on July 7.At the July 7 negotiating session, KCECA offered toaccept all of Local 428's original contract proposals, asmodified, on June 29 25 With the exception of the pro-posal requiring deletion of the "foreman call clause" anda proposal to increase wages by $2.50 per hour ratherthan the $3-per-hour increase sought by the Union.There was an in-depth discussion regarding KCECA'sconcern about the deletion of the "foreman call clause."As noted above, the Union proposed submitting the issueof the deletion of the "foreman call clause" to CIR, anarbitration instrumentality that was a creation of NECAand the International. Alexander could not recall whenthis proposal was made but it was found unacceptablesinceKCECA had no representation on the committeethat would arbitrate the issue. The July 7 negotiating ses-sion terminated without resolution of the disputes overthe hourly wage and the IO mandated language dealingwith the "foreman call clause."Croxton, on July 10, addressed a letter to Bartenstein,president of KCECA, informing him that at a meeting ofthe membership held July 9, the Union voted to rejectthe contract proposals offered by the Association at theJuly 7 session. The letter further provided:We are re-submitting our previous counterpro-posals, specifically:1.Acceptance,Without Exception,of all IBEWInternational Office mandated language.2.An increase in Journeyman wages of $3 perhour (in two $1.50 increments).On July 13, a strike commenced against all employer-members of KCECA. The strike lasted until about theend of July. The KCECA members individually signedinterim agreements after July 13. However, neitherKCECA nor NECA received formal notification fromthe Union that the strike had been terminated.1.Poststrikenegotiationswith KCECA.As noted above, KCECA, like NECA, wrote theUnion on July 16,stating thatthey wouldaccept all theproposalsof theInternationalofficewiththe exception25 As indicated above, the Union did agree to delete from its March 31proposalscertain itemsthat couldnot pertaintoKCECA or were notdesignated as "implemented," "M," amd "S " 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the deletion from the agreement of the employer'sability to call for a foreman or general foreman by name.As was the case involving NECA, Croxton, on July17,1981, informedKCECA that the hand-deliveredcounterproposals dated July 16 had been rejected by thelocal union and they submitted their original proposalsforKCECA's approval. KCECA, on July 22, reneweditswritten counteroffer of July 16 and requested it besubmitted to the membership of the Union. Croxton, onJuly 28, 1981, stated that KCECA's proposal was dis-cussed at a regular meeting of July 23 but was not ac-cepted. A letter further advised KCECA that the local'sproposals remained the same as those delivered July 17,1981,which are essentially the same IO "mandated" and"implemented" provisions deliveredMarch 31,26 withthe exceptions previously noted.2. Interim agreementsThe interim agreements entered into by the NECAand KCECA members with Local 428 had a term whichendedDecember 31. The signatories to the interimagreements and the Local had an understanding that thestrikewould recommence on or after December 31 inthe event new agreements had not been reached. Therewas a continuation of negotiations between KCECA anNECA and the Local Union to reacha new agree-ment.27 As indicated above, NECA and the Union, onJanuary 4, 1982, entered into a letter of understandingwhereby NECA reserved the right to challenge the dele-tionof the "foremancall clause" in a new agreement andindicated that its entry into the new agreement with Re-spondent Local 428 was to avoid a strike. KCECA didnot sign a similar agreement and consented,at a KCECAmeeting held on December 14, to acquiesce to the dele-tion of the "foreman call clause" proposed by the Unionif it was necessary to avert a strike. All through Decem-ber, the Local continued to submit the original contractproposals of June 29 which were previously designated"mandated" or "implemented." The Union did makesome concessions to the employees including proposalsregarding showup time and a 10-mile free zone. There-fore,KCECA decided not to insist on themaintenanceof the "foreman call clause" and understood that ifKCECA prevailed in the instant proceeding that their"foreman call clause" would become operative. Therecord is not clear whether the Union continued tohonor requests for foreman or general foreman called byname.On March 1982, KCECA proposed that the currentagreements that were in effect from December be ex-26Croxton stated that KCECA's offers to accept all proposals fromtheUnion except the"foreman call clause" was not acceptable to theUnion becauseKCECA would not acceptall the 10 mandated language.The basis for this positionwas unexplained,particularlyin light of Crox-ton's failure to dispute the representationsthathe was willing to continuehonoring the practice as long as itwas deleted from the contract. Thisfact adds credenceto the testimony of both Chilkoand Alexander andfurther disputes Croxton'scontention that he was willing to negotiate allitems designatedas "IO mandatedor implemented "27KCECA met with the Union on December 1 and 9. KCECA indi-cated theywould agreeto the Union's proposals and permit the resolu-tion of the foreman call-by-name issue in the instant proceeding to re-solve the mattertended through June 30, 1983, without modification. InMarch 1982,the Union submitted written notification toKCECA ofits desire to change or terminate the Decem-ber 24,1981 collective-bargaining agreements. In theevent successor agreements were not consummated onthe June 30,1982 anniversary date, the Union intendedto serveKCECAwith a 10-day written notice terminat-ing the current agreements.The parties met on April 27to exploreKCECA's proposal to extend the terms of theDecember 24 agreement and did eventually agree tosuch an extention until June 30, 1982,without modifica-tion.3.Foremen and general foremen as supervisorsSection 2(3) of the Act excludes from the definition ofthe term"employee" "any individual employed as a su-pervisor." Under Section 14(a) of the Act, an employercannot be required to bargain about the working condi-tions of supervisors. Section 2(11) of the Act defines "su-pervisors" as follows:The term "supervisor" means any individualhaving authority,in the interest of the employer, tohire, transfer,suspend, lay off, recall,promote, dis-charge, assign,reward,or discipline other employ-ees, or responsibly to direct them, or to adjust theirgrievances,or effectivelytorecommend suchaction, if in connection with the foregoing the exer-cise of such authority is not of a merely routine orclerical nature, but requires the use of independentjudgment.It is well recognized that the listing of supervisory indi-cia is to be considered in the disjunctive, but that eachindicia requires that a supervisor exercise independentjudgment in performing the enumerated functions. SeeNLRB v. City Yellow Cab Co.,344 F.2d 575, 580 (6thCir. 1965);NLRB v. Wilson-Crissman Cadillac,659 F.2d728, 729 (6th Cir.1981).In addition to the testimony of Wiggins and AlexanderforKCECA and Chilko for NECA, two othermanage-ment representatives who are membersof NECA testi-fied regarding the duties of foremen working for theircompanies.These company representatives are BudPerry, president of United Electric Company, and SteveLewis, president of Cal-State Electric. Almost all theseemployers'business are subcontractsacquired by bid.These company representatives testified without contra-diction that their foremen are the companies'representa-tives at the jobsite and are the onsite managers.The em-ployers do have job superintendents who visit the job-sites,hopefully once a day, but only long enough to besure that work is progressing in a manner consonant withthe contract.On the day when the job superintendentdoes not appear or during the times when the job super-intendent is not present,the foreman is the sole manage-ment representative on the jobsite. The superintendentmust by contract speak to the employees through theforeman; he cannot speak to the employees directly. Theforeman is the usual conduit for dissemination of infor-mation and instructions.Thesecompanies' customers rec-ognize the importance of the foreman and at times re- ELECTRICALWORKERS IBEWLOCAL428 (KERNCOUNTY CHAPTER NECA)quest the company to supply a particular foreman. AsBud Perry indicated, in many contracts used by the gen-eral contractors United Electric deals with, there is a re-quirement to have supervision on the job at all times andthat supervision must be acceptable to the owner.211 Aclause in the contract between United Electric and Supe-rior Forming provides:The CONTRACTOR will keep on the Work at alltimes during its progress a resident superintendentsatisfactory to the CM. The Superintendent shallnot be replaced without the consent of the CMexcept under extraordinary circumstances. The su-perintendent will be the CONTRACTOR'S repre-sentative at the site and shall have authority to acton behalf of the CONTRACTOR. All communica-tions given to the superintendent shall be as bindingas if given to the CONTRACTOR.In these cases, the superintendent was the foreman.The foremen, prior to assignment to a job if they com-mence their employment prior to the initiation of par-ticular subcontract,meet with company representativesand are informed as to the basis for the company's bidand its expectations of how the project is to be complet-ed, including such factors as the height of the building orwhether and how job specifications may impact on theperformance of the job. At times, foremen are broughtinto the estimating of a job for bid. The profitable com-pletion of a job, according to all management representa-tives who testified, rests in the ability of the foremen.The foreman or general foreman, as the case may be,is responsible for the first step in the grievance adjust-ment procedures provided for in the applicable contractshere under consideration.This is recognized in theIBEW manual for beginning steward which provides:When you are working on a job, the foreman isyour boss. But when the two of you meet on offi-cial union business, you both share equal rights andresponsibilities.As a union representative, you haveevery right to express yourself on a problem underdiscussion.As a company representative, he has thesame right. Both of you are key people in StepNumber One.. . .The foreman's authority often varies from com-pany to company and sometimes even from depart-ment to department within the same company.Early in your stewardship you should determine ifthe foreman can: (1) Reinstate a discharged employ-28 One contract placed into evidence was between United Electric andTosco which provided.Contractor shall keep on the work, during its progress, a competentsuperintendent and any necessary assistants,who shall be in chargeof the work, all satisfactory to the Company Representative Conti-nuity of supervision shall be maintained as necessary for efficient anddiligent prosecution of the woik Such superintendent or assistantshall have the full authority to supply immediatelymen, material,equipment, and labor, and shall have full authority to proceed withthe prosecution of the work and every part thereof in conformitywith this contract. Conractor shall, upon request, furnish Companythe names and resumes of the experience of supervisory personnelprior to assignment on the work.409ee, (2)Make a rate adjustment, (3) Change work as-signmentsbetween employees, (4) Promote ordemote an employee.The more authority he has,the more meaningful Step One becomes.Even if his authority is very limited, do not tryto go over his head to Step Two, because youshould respect the position of the foreman. Further-more, if you did succeed in going over his head,management may try to have the grievance thrownout because the steps in the contract were not fol-lowed.Foremen who are called by name are referred as su-pervisors. SeeMobil Oil Co.,147 NLRB 337 (1964). Theapplicable contracts which also state that when a fore-man is required on a job, he or she "then shall act in asupervisory capacity only" if there are five or more jour-neymen. Therefore the way in which a foreman worksand his duties are somewhat determined by the contract,and the foreman cannot work with his tools after fivejourneymen are employed on the job. General foremenare required when there is more than one crew and fore-man. Contracts also permit the general foremen to act asa foreman over one of the crews when there are onlytwo crews. When a third crew is added, then each crewshall have its own foreman and a general foreman whoacts as general foreman only. The general foreman thenbecomes like other supervisors dealing with the crewsand can communicate only through the crew's foremanwith the other employees. The pay of the foreman andthe general foreman is prescribed in the contracts.According to the company representatives who testi-fledwithout dispute, the foreman can effectively recom-mend increases in crew sizes. In fact, at Cal-State Elec-tricCompany, according to Steve Lewis, where there isa phone at the jobsite, the foreman can directly tele-phone the union hiring hall and request that job appli-cants be sent to the jobsite.All the company representatives credibly testified thatitwas the foreman's duty to discipline employees at thejobsite for such infractions as lack of diligence, undulylengthy breaks, late arrival on the job, and, if the em-ployee fails to respond to such verbal 'warnings, the au-thority toreturnthe employee to the main office of thecompany with at least an effective recommendation oftermination in some instances and in other instances theability to discharge. All the companies testified that theforemen's recommendations for termination have alwaysbeen followed and several of the company representa-tives stated that the foremen's authority includes thepower to discharge an individual; however, since the fa-cilities at the jobsite do not pemit the writing of a termi-nation check and the filling out of termination papers,that employee is sent to the main office where the me-chanics of discharge are completed. Unlike the case citedby Respondent,29 the evidence of record does not war-rant a finding that whatever supervisory authority is ex-ercised by employees hired a foremen or general fore-men is regular and sporadic. The company representa-29CentralNew Mexico Chapter NECA,152 NLRB 1604 (1965). 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDtives testifying here asserted, without contradiction, thatthey try to retain their foremenand general foremenbeyond completion of a particular job.Respondentalso citesLaborers Local 341 (Bannister-Joyce-Leonard),223 NLRB 917 (1976), to support its con-tention that foremen andgeneralforemenare not super-visors.Thiscase isfound not to support Respondent'scontention. InLaborers Local 341,supra, theforemen,unlike in theinstantproceeding, were found not to havethe authority to hire, fire, lay off, or discipline employeesor to effectively recommend such action; they lacked in-volvement in grievance adjustment and did not responsi-bly direct other employees.Because ofthese factual dis-tinctions, theLaborers Local 341case isfound to be inap-plicable to the facts of this case.Accordingly, it is found that the evidencein this pro-ceeding shows that the foremen employed by NECAand KCECA employers possess the authority to exercisetrue independent judgment in the Employer's interestand are vested with genuinemanagement prerogatives, inmost of the areas listed in the statute. Thus, it is conclud-ed that the foremen employed by NECA and KCECAmembers are supervisors as definedin Section2(11) ofthe Act.All the company representatives also testified crediblyand without refutation that the foreman has the ability todetermine when the crew size should be decreased andto select those individuals sent back to the main officefor either reassignment or referral back to the hiring hall.It is also undisputed that the foreman lays out the workfor the employees and responsibly assigns such work.Further, the foreman determines how to meet the re-quirements of the bid including the ordering of materialsoff the materials list. Therearematerialsthat the fore-man cannot order at several of the companies whose rep-resentatives testified at this trial. The ordinarymaterialsare such items as conduit, wire, and fittings.IV. ANALYSIS AND CONCLUSIONSThe Act requires that bargaining should be carried onin good faith by both sides.30 Also, Section 8(b)(1)(B) ofthe Act makes it an unfair labor practice for a union "torestrain or coerce . . . an employer in the selection ofhis representative for the purposes of collective bargain-ing or the adjustment of grievances." In general, theGeneral Counsel and the Charging Parties allege thatRespondent contravened these sections of the Act.30 Sec 8(b)(3), 29 U S C 158(b)(3), makes it an unfair labor practicefor a labor organization or its agents "to refuse to bargain collectivelywith an employer, provided it is the representative of his employees sub-ject to the provisions of [section 9(a)(b)]Sec 8(d), in pertinent part, statesFor the purposes of this section, to bargain collectively is the per-formance of the mutual obligation of the employer and the represent-ative of the employees to meet at reasonable times and confer ingood faith with respect to wages, hours, and other terms and condi-tions of employment, or the negotiation of an agreement or anyquestionarisingthereunder, and the execution of a written contractincorporating any agreement reached if requested by either party,but such obligation does not compel either party to agree to a pro-posal or require the making of a concessionUnilateral Rescision of a Provision of theCollective-BargainingAgreementThe facts, as detailed above, demonstrate that Re-spondent, by its actions and written statements, in lateMarch, April, and May, repudiated article 1.03(b) of the1980-1981 agreements, particularly with NECA, by des-ignating as "implemented" unilateral modification of thatcontractual provision. Futhermore, the testimony, previ-ously discussed in detail, 31 requires the conclusion thatRespondent unilaterally rescinded article 1.03(b) whichrequired the commencement of negotiations within aweek after April 1. Negotiations did not commence untilMay 27. Also in late March, KCECA received copies ofits 1980-1981 agreement containing unilateral modifica-tions similar to these matters designated "implemented"in the Union's March 31 letter. KCECA noted the unilat-eralmodifications and requested Croxton to correct theagreements. Croxton replied that with one exception32that had been "red-lined" by the "10," several items hadbeen mandated by the "10" and had to remain. Eventu-ally, the Union did send out corrected copies of theagreements to KCECA only, deleting the unilateralchanges.Although NECA expressed to Respondent awillingness to commence negotiations during the week ofMarch 31, 1981, negotiations did not commence untillate-May 1981.An assertion of the right to unilaterally rescind certainprovisions of the collective-bargaining agreements andrescinding that section which deals with the date negoti-ations for successor agreements are to commence is aviolation of Sections 8(b)(1)(B) and 8(d) of the Act.Elec-tricWorkers IBEW Local 1186 (Pacific Electrical Contrac-tors),264 NLRB 712 (1982).Proposed Elimination of the Foreman CallProvisionThe issue here is whether the Unioncan negotiate ingood faith and lawfully mandate the deletion of the"foreman call clause."It is clear that under most circumstances the "foremancall provision" is a "permissive" subject of bargainingsince foreean are supervisors, as found above,NLRB v.RetailClerks (Safeway Stores),203 F.2d 165 (9th Cir.1953);Southern California Pipe Trades District Council 16(Aero Plumbing Co.),167 NLRB 1004 (1967): That the"foreman call provision" is not usually a mandatory sub-ject of bargaining does not alter the finding of a violationunder the circumstances of this case. Presumably, Re-spondent could unilaterally require the removal of thispermissive provision from the prospective collective-bar-gaining agreements.33 However, under the circumstances31Respondent's assertion that NECA's failure to make a writtendemand to commence negotiations within the week following April 1,1981, abrogated its rights to assert a violation of the Act is found to bewithout merit32 A reference to the "CIR."33 SeeNational Fresh Fruit & Vegetable Co,227 NLRB 2014, 2015(1977), wherein the Board heldThe Respondent's secret intent or meaning cannot be controllingin determiningwhether a party hastaken an adamant position, andContinued ELECTRICALWORKERS IBEWLOCAL428 (KERNCOUNTY CHAPTER NECA)of this particular proceeding, the proposal does morethan remove a permissive bargaining provision from thecontract; it removes the right of the employer to selecttheir own supervisors and first-step representatives forresolution of grievances.The basis for this conclusion are the variouspertinentprovisions of the applicable contracts.34 For example,there are provisions for an exclusive hiring hall, as fol-lows:(a)On and/or after eight (8) days following thebeginningof employment under this Agreement allworkers employed by the Employer shall, as a con-dition of employment, upon written demand fromtheUnion, tender the full and uniformadmissionfees to the Local Union.(b)Workers who may be accepted into member-ship shall thereaftermaintaintheir continuous goodstandingin the Unionas a conditionof employment,by paying regular monthly Union fees uniformlypaid by other members of the same classification inthe Union, in order to defray the costs of the Col-lectiveBargaining.(c) In the event an employee fails to tender theadmissionfee,or a member of the Union fails tomaintainmembership, the Union shall notify theEmployer in writing and such written notice shallconstitute a request to the Employer to dischargesaid individual within forty-eight (48) hours (Satur-days, Sundays and Holidays excluded).It is found that the contract includes foremenand gen-eral foremen in the term "workers." That foremen andgeneral foremen are included in the unit is the subject ofa stipulationby the parties and is reflected in the termsand wage discriptions agreed to by the parties, and theirwage rates are prescribed in the contracts. Further, sec-tion 4.02 of the oilfield agreement" provides that:Sec. 4.02. The Union shall be the sole and exclusivesource of referral of applicants for employment.There is no showing that foremen are excluded from thiscontract provision. In fact, the contrary is indicated bythe absence of the term "employee" from this as well asthe above-quoted union-security clause and the inclusionof foremen in the unit. Thus, under the proposal, thehence the meanings which Chadwick attributes to the words "criti-cal" and "firm" are irrelevant. Nor is the reasonableness of the posi-tion taken a relevant consideration. No more persuasive is the Ad-ministrativeLaw Judge's subjective belief as to whetheritmakessense to him, that a particular position would or would not betaken-we must base our findings on the evidence as a whole, evenwhere, as here, it leads to a conclusion other than that which an Ad-ministrative Law Judge believes "makes sense " Finally, the eventsseveral months later do not establish what position the Respondenttook at the earlier time, a change of position is not unusual, and inany event the important thing is the stance which Respondent dem-onstrated to the Union and the mediator Accordingly, we must lookto the record in light of the Administrative Law Judge's credibilityresolutions to determine for ourselves what transpired and apply theproper principles of law of those factsCr.KONO-TVMission Telecasting Corp,163NLRB 1005, 1008 (1967)34 For example sec 2 33 of the 1981-1982 oilfield agreementss The other applicable agreements have similar clauses411Union would retain the right of referral of foremen andgeneralforemen but the employer could name these su-pervisors.This conclusion is further buttressed by theprovisions of sections 3.23, 3.24, and 3.25 of the oilfieldagreement. 36 These provisions state:Sec. 3.23.FOREMAN:(a)On all jobs requiring three (3) Journeymen, offour (4) workers, one (1) shall be designated as"Foreman" by the Employer(b)A Foreman may work with the tools untilfive (5) Journeymen, not including himself, are em-ployed on the job; then shall act in a supervisorycapacity only.(c)A Foreman shall not be required to supervisemore than ten (10) workers under classificationscovered by this Agreement(d)On jobs having a Foreman, workers are notto take directions or orders, or accept the layout ofthe job from anyone except the proper Foreman,unless an immediate decision is necessary.Sec. 3.24.GENERAL FOREMEN:(a)When more than one (1) crew and foremanare requiredby this orsubsequent articles on anygiven job,one (1) shall be designated as GeneralForeman. Such General Foreman shall be permittedto act as Foreman over one (1)of the crews.(b)When a third crew and foreman are added,each of the three(3) crews shall have its own Fore-man and the General Foreman shall act as GeneralForeman only.(c)A General Foreman shall not be required tosupervise more than four(4) crewson anyone job.(d)A GeneralForeman, when functioning assuch, as required by the Agreement, shall not per-form anywork withthe tools.(e)When a General Foreman isrequired by thisAgreement,the same relationshipwillapply be-tween Foreman and General Foreman as betweenworkers and Foreman.Sec. 3.25 A Foreman, or General Foreman, shall bea Journeyman,of proper classification, for the workto be performed.Thus, the applicable contracts require that all foremenbe journeymen, when a foreman or general foreman mustbe designated and when a foreman may work with histools.The contracts also specify which individuals are tobe sodesignated and administers examinationsto qualifyindividuals for these classifications. Inasmuch as the fore-men andgeneral foremen are supervisors and the fore-men areinvolved in the first step of grievance resolution,the deletion of the foreman call provision appears to ef-fectively constitutea refusalto permit the employers toselect their own representatives in violation of Section8(b)(1)(B) of the Act. SeeBricklayers Local 28 (Sal Ma-sonry Contractors),265 NLRB 744 (1982).36 Similar provisions are containedin the other contracts 412DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent'sassertion,raised for the first time onbrief and, hence,not susceptible to factual controversionon this record,is that if foremen and general foremen aresupervisors,then"the employees would be free to selecta true supervisor from outside the bargaining unit." Thisposition,besides being unsubstantiated on the record, iscontrary to the above-quoted provisions of the contractwhich precludes selection of foremen from outside thehiring hall under terms and conditions prescribed by theemployer. The foremen and general foremen had to becertified by the Union and dispatched from the hiringhall.Accordingly,this argument is found to be speciousand unsupported by fact. On the contrary, Respondent'sown witnessess and the applicable collective-bargainingagreements require that a foreman be a member of theunit, be a journeyman, be dispatched by the hiring hall,prescribes rates of pay, requires he loin the union, antici-pates the handling of first-step greivances,and states thatall times he will "act in a supervisory capacity."The Union's proposals would not delete these provi-sions from the applicable contracts. If Respondent pre-vailed in its endeavor to eliminate the "foreman callclause," the Union would be refusing to permit the em-ployers to select their own supervisors, including theirrepresentatives in the handling of grievances which, initself,would be a violation of Section 8(b)(1)(B). SeeSouthernCalifornia Pipe Trades District Council 16 (AeroPlumbing Co.),supra, 167 NLRB 1004, 1009 (1967).Thus, in essence,Respondent was not merely seeking theelimination of a right held by Employers,itwas denyingthe employers this right and concomitantly enhancing itsown sway over the selection of supervisors.Insistingupon such a proviso as a condition of agreement is a vio-lation of Section 8(b)(1)(B) of the Act. SeeHonoluluStar-Bulletin,123 NLRB 395 (1959), enf. denied on othergrounds274 F.2d 567 (D.C. Cir. 1959). Cf.InternationalTypographical Union (Haverhill Gazette),123NLRB 806(1959), enfd. 278 F.2d 6 (1st Cir. 1960), affd. 365 U.S.705 (1961).It is also concluded that the efforts to compel exclu-sion of the "foreman call clause" also violated Section8(b)(3) for it would result in illegal provisions in a con-tract which coerced and restrained employers in exercis-ing their right to select their representatives. SeeAmal-gamated Lithographers of America (Ind.),130 NLRB 985,991 (1961), enfd. 309 F.2d 31 (9th Cir. 1962), cert. denied372 U.S. 943 (1963). There is no showing that the em-ployers have waived their rights to select their represent-atives.SeeNew York TypographicalUnion 6,237 NLRB1241 (1978);SheetMetalWorkers Local 59,227 NLRB520, 521 (1976).Alleged Surface Bargaining,Threat to Strike ifEmployer Associations Refused to Agree toImplement Proposals Designated"Implemented" or"M" and Insisting to Impasse and Striking OverNonmandatory Subjects of BargainingThe General Counsel and the Charging Parties assertthat the Union's threatening to strike and then bargainingto impasse and striking over its demands is violative ofSection 8(b)(1)(B) and (3) of the Act. Concomitantly, theGeneral Counsel and the Charging Parties argue that Re-spondent violated Section 8(b)(3) of the Act by threaten-ing to strike if NECA and KCECA refused to agree tothe inclusion in the contract of those items denominated"implemented"and "M."Initially, it is contended that Respondent failed to bar-gain in good faith by engaging in surface bargaining. Re-spondent replies, in sum, that it negotiated in good faithand did not have to agree to any proposal in, accord withSection 8(d) of the Act. As previously indicated, there isno obligation to bargain about permissive subjects.37However, as the Board noted inNordstrom, Inc., 229NLRB 601 (1977), the relationship between mandatoryand nonmandatory subjects must be recognized and that,once a nonmandatory subject is removed from the table,there is no compulsion to execute the agreement. Insist-ence upon removal of the "foreman call clause" underthe unique circumstances presented in this proceedingwould result in employer representatives who are includ-ed in the unit being referred by the Union,under termsand conditions set forth in the collective-bargainingagreement,38 without the employer being able to choosesuch representative.This situation raises such"consider-able relationships. . .between mandatory and nonman-datory subjects"39 that the demand to exclude the "fore-man call" provisions constituted refusal to bargain ingood faith. SeeSouthern California Pipe Trades DistrictCouncil 16 (Aero Plumbing),supra at 167 NLRB 1004 fn.1, 1008-1009, wherein it was found:For the foregoing reasons and on the record as awhole, I find that, by insisting upon the standardagreement containing the nonmandatory provisionstowhich Aero objected, the Respondent refused tobargain inviolation of Section 8(b)(3) of the Act. Ifurther find that, by insisting upon the provision inthe agreement that Aero appoint the Association asits representativefor thepurposesof collective bar-gaining and the adjustment of grievances,the Re-spondent violated Section 8(b)(1)(B) of the Act.40If the Union eliminated the "foreman call clause," itwould eliminate the employers' ability to select theirown supervisors,and permit the Union to do indirectlywhat it could not do directly. Concomitantly, absent evi-dence to the contrary, the other portions of the contractswhich deal with the foremen and general foremen arefound to have survived the expiration of the 1980-1981agreements.Furthermore,theUnion's insistence thatNECAadopt all the specifically denominated demands"WITHOUT EXCEPTION,"presenting the proposalsas a fait accompli,including that relating to approval ofallcollective-bargaining agreementsby the NationalOffice of NECA, is violative of Section 8(b)(3) of the34KCECA'sassertion that Respondentcould not lawfullybargain toimpasse over its proposal to delete the"foreman callclause" is rejected38As previouslynoted, the contractual provisionslisted above, withthe exceptionof the "foremancall" provision,appear tobe still in effectasNordstrom,Inc,supra40 CfOlin Corp.,248 NLRB 1137 (1980), andLaredo Packing Co.,254NLRBIat 18 (1981), andCote Bros Bakery,259 NLRB 776 (1981) ELECTRICALWORKERS IBEWLOCAL 428 (KERN COUNTY CHAPTER NECA)Act forthe demand related to a nonmandatorysubject ofbargaining.4 iNLRBv.Borg-Warner,356 U.S. 342 (1958).In deter-mining"good faith"the entire conductof thenegotiatingpartiesmust be scrutinized.NLRB v. Insurance AgentsInternationalUnion,361 U.S. 477 (1960);NLRB v. Ameri-canNationalInsuranceCo.,343U.S. 395 (1952). AsnotedinNLRB v. Reed & Prince Mfg. Co.,205 F.2d 131,139-140:The ultimate issuewhether the Company orUnion42 conducted its bargaining negotiations ingood faith involves a finding of motive or state ofmind which can only be inferred from circumstan-tial evidence. It is similar to the inquiry whether anemployer discharged an employee for union activityThe various means of assessing "good faith" bespeakthe difficulty inherent in determining motive from aseries of communications. Some of the indicia of motiveinclude, as noted inGraphic Arts Local 288 (James H.Barry Co.),235 NLRB 1084, 1094-1095, by Administra-tive Law Judge Richard Boyce, as including:... "a desire to reach ultimate agreement, to enterinto a collective bargaining contract";25 "a willing-ness to negotiate toward the possibility of effectingcompromises";26 a "willingness among the partiesto discuss freely and fully their respective claimsand demands and, when these are opposed, to justi-fy them on reason";27 and "the serious intent toadjustdifferencesand to reach an acceptablecommon ground."28 Good faith is "inconsistentwith a predetermined resolve not to budge from aninitialposition"1;29 "requiresmore than a willing-ness to enter upon sterile discussion of union-man-agement differences," yet does not demand that aparty "engage in fruitless marathon discussions atthe expense of frank statement and support of hisposition ";30 and is not satisfied by "[t]he mere will-ingness of one party in the negotiations to enter intoa contract of his own composition."3141That NECA, on July 16, accepted all the Union's proposals withthe exception of the "foreman call clause" does not require a differentfindingThe Union rejected NECA's proposal and stated all "mandated"and "implemented" provisions, including approval of the agreement bythe National office of NECA, must be included in the contract withoutexception Inasmuch as the Union refused NECA's offer, all the propos-als remained subject to negotiations, including this permissive bargainingsubject.KCECA's argument that the Union's actions regarding the "fore-man call clause" be similarly treated is rejected for it would normally bea permissive subject of bargaining and, under normal circumstances, theUnion could state that it did not want to negotiate with regard to thatprovisionHowever, in this case, applying the principles announced bythe Board inNordstorm, Inc.,supra, the Union's position would result inthe Union'sacquiringthe right to appoint supervisors, in contravention ofthe Act, and this could not be considered a permissive subject of bargain.ing.42The Supreme Court, inNLRB v. Insurance Agents InternationalUnion (Prudential Insurance),361 U S. 477, 4$8 (1960), held that Congressintended Sec 8(b)(3) to condemn in union spokesmen those attitudes"that had been condemnedinmanagement" by previouslyenacting Sec.8(a)(5) of the Act413Much of the difficulty with cases such as thepresent is that of reconciling the notions of goodfaith just cited with the earlier-quoted savings pro-vision of Section 8(d). The Supreme Court has ob-served:Obviously there is tension between the principlethat the parties need not contract on any specificterms and a practical enforcement of the princi-ple that they are bound to deal with each otherin a serious attempt to resolve differences andreach a common ground.32And this "tension" is compounded by a recognitionthat a display ofmachismois a "traditional openinggambit" in bargaining33 or, as otherwise put:[T]he negotiation of labor contracts is not agentle art . . . . What may appear to be an un-reasonable, obdurate demand may be no morethan the skillful practice of the negotiator's art,designed to wring concessions from the oppositeside.34So it is that good faith "is not necessarily incom-patiblewith stubbornness or evenwith what to anoutsidermay seem unreasonableness";35 a position"genuinely and sincerely held . . , may be main-tained forever though it produce a stalemate"; 3 6and "intransigence of itself does not establish badfaith."37 But yet, again extractingfromN.L.R.B. v.Reed & PrinceMfg. Co.:[W]hile the Board cannot force anemployer [orunion]tomake a "concession"on any specificissue or to adopt any particular position,the em-ployer [or union] is obliged to makesomereason-able effort insomedirection to compose his dif-ferences with the union[or employer],if Section8(a)(5) [or 8(b)(3)] is to be read as imposing anysubstantial obligation at all.3848525NLRB v Insurance Agents'InternationalUnion supraat26Associated General Contractors of America, Evansville Chapter,Inc v N.L.R.B ,465 F.2d 327, 335 (C.A 7, 19'12)27N.L.R B v. George P. Pilling & Son Co.,119 F.2d 32, 37(C A 3, 1941)28Wal-Lite Division of United States GypsumCo., 200 NLRB1098, 1101 (1972), enforcement denied 484 F 2d 108 (C A 8, 1973)29N.L R.B. v Truitt Manufacturing Co,351US. 149, 154(1956) (separate Frankfurter opinion)30N.L R.B. v American National Insurance Co., supraat 402,40431United States Gypsum Co, supraat 110132NLRB v. Insurance Agents' International Union, supraat486.33NL R B v. Almeida Bus Lines, Inc,333 F 2d 729, 731 (C.A.1, 1964)34United Steelworkers of America, AFL-CIO (Florida Machine& Foundry Company) v. NL.R.B.,441 F 2d 1035, 1008 (C A.D.C.,1970).asN.L.R.B. v Truitt Manufacturing Co., supraat 154, 155 (sep-arate Frankfurter opinion)36N.L.R B v. Almeida Bus Lines, supraat 73137United States Gypsum Co., supraat 110038 205 F.2d at 134-05 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDExamination of various written and verbal communica-tions between Respondent and the Charging Parties re-quires the conclusion that the totality of Croxton's bar-gaining conduct establishes that Respondent entered ne-gotiationswith a closed mind and intransigent positionabout those bargaining subjects denominated as "manda-tory" or "implemented" amounting to a take-it-or-leave-itattitude. Justice Frankfurter, inNLRB v. Truitt Mfg.Co., 351 U.S. 149, 154 (1956), defined good faith as "in-consistent"with a predetermined resolve not to budgefrom an initial position."The Board, inIronWorkers Local 103 (AGC of Evans-ville),190 NLRB 741 (1971), held that a union is obligat-ed to enter into negotiations with an open mind and itviolates Section 8(b)(3) of the Act by maintaining an in-flexible position on bargainable matters, and being un-willing to consider, seriously, alternatives to its propos-als.Cf.U.S.GypsumCo., 200 NLRB 1098 (1972), enf.denied 484 F.2d 108 (8th Cir. 1973).As also noted in the U.S.Gypsumcase, supra, anotherconsideration in determining if a violation of Section8(b)(3) of the Act occurred is the lack of authority of theRespondent's chief negotiator to bargain meaningfully. Inthe instant proceeding,Croxton,Respondent's chiefspokesman, stated repeatedly that he possessed only lim-ited authority and discretion to bargain about those itemsdenominated "M" or "implemented," and therefore hecould not fully participate, as necessary, in the give-and-take needed to negotiate a collective-bargaining agree-ment.The Union's attitude and communications bespokeCroxton's lack of authority to compromise on thoseitems called "mandatory" and "implemented." Croxton'sstatement that he would be fired if he agreed to a con-tract which did not contain those provisions explain bothCroxton's inability to compromise during negotiationsabout those items and Respondent's intransigence onthesematters.SeeMachinists Local 1424 (BryanMfg.Co.) v.NLRB,362 U.S. 411, 416 (1960); cf.Art BridgesAuto Emporium South,173 NLRB 629, 632 (1968), andcases cited therein. This lack of latitude to bargain is fur-ther demonstrated by Croxton's limited role in onlybeing able to explain and justify the Union's position, hewas impotent to meaningfully negotiate about these mat-ters.Furthermore, Croxton indicated he did not under-stand the basis for eliminating the foreman call clause, orthe other items "mandated" by the International, andalso indicated that he recognized that the Union couldnot resonably expect the employers to acquiesce to the"foreman call clause" deletion. Accordingly, it is foundthat the Union did not, and believed it could not, "makesome reasonable effort in some direction to compromiseitsdifferences with the [employers]" in violation of Sec-tion 8(b)(3) of the Act.NLRB v. Reed & Prince Mfg. Co.,supra, 205 F.2d 131, 134-135. As indicated above, apply-ing these principles to the instant proceeding requires aconclusion that the Union bargained in bad faith in viola-tion of Section 8(b)(3) of the Act.Respondent's initial and final contract proposals re-mained essentially unaltered with regard to the items ini-tiallycalled "implemented" or "mandatory." Such in-transigence is significant in this proceeding for the pro-posal and adoption of these proposals would have forcedthe employers to relinquish their statutory right to selecttheir own representatives in violation of Section 8(b)(3)of the Act.The elimination of the "foreman call clause" was aproposal to which the local could not reasonably expectaquiescence from the employer groups. In fact, Croxtonindicated in several communications that those items des-ignated "implemented" were not subject to modificationthrough bargaining, as exemplified by Respondent's fail-ure to honor the requirements of section 1.03(b) of theagreement requiring negotiations to commence in earlyApril, another violation of the Act found hereinabove.Further, as found above, Croxton and other members ofRespondent's negotiation committee repeatedly statedthat they were required to have those items designated"implemented" and "M" included in any collective-bar-gaining agreement negotiated, and the union negotiatingcommittee was not in a position to modify or eliminateany of those provisions. The union negotiating team ad-mitted virtual impotence to negotiate meaningfully aboutthose "implemented" and "M" subjects. The initial sub-mission on March 31 stated that there was no latitude tobargain about those items.43Even after both employer groups agreed to accept allthe Union's proposals save the foreman call provision,and genuine bargaining could have occurred on theissue,Croxton insisted that the March 31 proposal of theUnion "must obtain." This unwillingness to make conces-sions and the absence of expression of a sincere desire toadjust their differences in order to reach agreement rela-tive to the "implemented" and "mandated" proposals inlight of such concessions is indicative of the lack of Re-spondent's good faith in bargaining. SeeNLRB v. Stanis-laus Implemented Co.,226 F.2d 377 (9th Cir. 1955). TheUnion did not make any effort in any direction to com-pose its differences with the employer associations re-garding the items designated "implemented" or "M."That the Union was willing to make concessions onsome items not denominated as "implemented" or "M" isnot evidence of its intent to bargain in good faith in thisinstance due to the predictable unacceptablity of the pro-posals, particularly that proposal dealing with the selec-tion of the individual employer's supervisors. Adherenceto these demands clearly frustrated agreement. The in-ability to draw from the evidence of record any infer-ence that the proposals were propounded as a method ofextracting concessions from the other side, the obdurateposition taken by the Union ab initio, the condition ofacceptance of these terms upon exception are factorswarranting the finding of bad faith in violation of Sec-tion 8(b)(3) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall order that it cease and43 That the union membership did not ratify the various proposals ofNECA and KCECA is not an exculpatory factor There is no showingthat such ratification was a condition precedent to Local 428's negotiat-ing committee entering into a binding collective-bargaining agreement orthat such ratification procedures were agreed upon by the parties as aprerequisite to validate a contract ELECTRICALWORKERS IBEWLOCAL 428 (KERN COUNTYCHAPTER NECA)desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.In addition to the standard remedies, the GeneralCounsel and the Charging Parties seek restoration of the"foreman call clause" to the current collective-bargain-ing agreements between Respondent Local 428 andNECA and KCECA or ordering Local 428 to rescindthe parties 1982-1983 collective-bargaining agreement,and to engage in good-faith bargaining. KCECA furtherargues that because Croxton admittedly offered to main-tain and honor the "foreman call" procedures containedin prior contracts and refused to memorialize this offer inwriting, this requires ordering inclusion of the "foremancall" provision and is consonant with the parties' agree-ment. This argument is unpersuasive and without meritfor it overlooks the fact that neither employer group ac-ceptedCroxton'soffer.Infact,bothNECA andKCECA actually found fault with Croxton's proposaland explicitly rejected it with the prior knowledge thatCroxton would not include the provision in the contractor a side letter. Therefore, it cannot be found that theparties reached agreement on this issue.As the Board noted inMead Corp.,256 NLRB 686(1981), it is mandated under Section 10(c) of the Act to"take such affirmative action as will effectuate the poli-cies of the Act.... [I]t is the Board's established policyto order restoration of thestatus quo anteto the extentfeasiblewhere there is no evidence that to do so wouldimpose an undue or unfair burden on the respondent."In the instant proceeding, as noted above, there wasno agreement, hence ordering inclusion of the "foremancall clause" in current collective-bargaining agreementsgoes further than forcing a party to an agreement toeradicate an unlawful retraction.It could be argued that the relief sought is the onlyway to eradicate an unlawful retraction even thoughunder different circumstances the Union may have thefreedom to unilaterally refuse to honor the clause. How-ever, there are other means by which the parties colderadicate the unlawful retraction. For example, the em-ployers could waive their statutory right to select theirrepresentatives or terminate their voluntary agreement toinclude supervisors in the unit. Since there are othermeans for restoring the status quo ante apart from theunusual remedy sought, the request for an order requir-ing inclusion of the "foreman call clause" in Respond-ent'scurrent contractswithNECA and KCECA isdenied. There is no showing of any pecuniary losses atri-buted to the violations found herein.Having found that Local 428 unilaterally recanted arti-cle 1.3 of the applicable 1981-1982 contracts, reinstate-ment of that provision is deemed unwarranted since it isa permissive subject of bargaining and hence a termwhich does not survive the termination date of theagreements. This violation, as well as the others, can beremedied by ordering Respondent Union, upon request,to cease and desist from its unlawful actions and to bar-gainwith NECA and KCECA as the exclusive i epre-sentatives of the employees in the appropriate unit and, ifan understanding is reached, embody such understandingin signed agreements.415CONCLUSIONS OF LAw1.Kern County Chapter, National Electrical Contrac-torsAssociation is an employer engaged in commercewithin the meaning of the Act.2.Kern County Electrical Contractors Association isan employer engaged in commerce within the meaningof the Act.3.InternationalBrotherhood of ElectricalWorkersUnion, Local No. 428 is a labor organization within themeaning of Section 2(5) of the Act.4.The following units are appropriate for purposes ofcollective bargaining within the meaning of Section 9(b)of the Act:(a) Included:All journeymen wiremnen techni-cian, foremen, cable splicers, heliarc welders, gener-al foremen and cable splicer foremen employed byEmployer-members of NECA and by other employ-ers both of whom have voluntarily signified theirconsent to be part of the multi-employer bargainingunit covered by the collective-bargaining agreementbetween NECA and Respondent Local 428 effec-tive July 1, 1980 through June 30, 1981, coveringinside electrical construction work;Excluded:All other employeesemployed bysaid Employer-members and employers.(b)Included:All journeymen linemen/jour-neymen technicians,heavy equipment operators,foremen, cable splicers, heliarcwelders, generalforemen, cable splicer foremen,groundmen, andtruck drivers employedby Employer-members ofNECAand by other employersboth of whom havesignified their consent to be part of the multi-em-ployer bargaining unit covered by the collective-bargaining agreement betweenNECA and Re-spondenteffectiveJuly 1, 1980 through June 30,1981, covering line construction work;Excluded:All otheremployees employed bysaid Employer-members and employrs [sic].(c) Included:All journeymenoilfieldtechnicians,foremen, cable splicers, heliarcwelders,generalforemen,cable splicer foremen, and groundmen em-ployed by Employer-members ofNECAand otheremployersboth ofwhom have voluntarily signifiedtheir consent to be part of the multi-employer bar-gaining unitcovered bythe collective-bargainingagreementbetween NECAand Respondent Local428 effective July 1, 1980 through June 30, 1981,covering oilfield electrical construction work;Excluded:All other employees employed bysaid Employer-members and employers.(d) Included:All journeymen wireman techni-cians, foremen,cable splicers, heliarc welders, gen-eral foremen and cable splicer foremen employedby Employer-memberof KCECAand by other em-ployers who have signifiedtheirconsent to be partof the multi-employer bargaining;unit covered bythecollective-bargainingagreementbetween 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDKCECAand RespondentLocal 428 effective July1,1980 through June 30, 1981, covering inside elec-trical construction work;Excluded:All other employees employed bysaid Employer-members and employers.(e)Included:All journeymen linemen/jour-neymen technicians, heavy equipment operators,foremen, cable splicers, heliarcwelders,generalforemen, cable splicer foremen, groundmen andtruck drivers employed by Employer-members ofKCECA and by other employers who have signi-fied their consent to be part of the multi-employerbargaining unit covered by the collective-bargainingagreement between KCECA and Respondent effec-tive July 1, 1980 through June 30, 1982, coveringline construction work;Excluded:All other employees employed bysaid Employer-member and employers.(f) Included: All journeymen oilfield technicians,foremen, cable splicers, heliarcwelders,generalforemen, cable splicer foremen and groundmen em-ployed by Employer-members of KCECA andother employers who have voluntarilysignifiedtheir consent to be part of the multi-employer bar-gaining unit covered by the collective-bargainingagreement between KCECA and Respondent Local428 effective July 1, 1980 through June 30, 1981,covering oilfield electrical construction work:Excluded:All other employees employed bysaid Employer members and employers.5.Since July 1, 1980, and at all times material, Re-spondent Local 428 has been the lawfully designated ex-clusive collective-bargaining representative of the em-ployees of the employers in the units described above insubparagraphs 4(a), (b), (c), (d), (e), and (f), and sincethis date, Respondent Local 428 has been recognized assuch representative by said employers. This recognitionhas been embodied in successive bargaining agreementsbetween NECA and Respondent Local 428, and betweenKCECA and Respondent Local 428, the most recent ofwhich are effective by their terms for the period July 1,1980, to June 30, 1981.6.At alltimes since1976,Respondent Local 428, byvirtue of Section 9(a) of the Act, has been and is nowthe exclusive representative of all the employees in theunits described above in subparagraphs 4(a), (b), (c), (d),(e), and (f) for the purpose of collective-bargaining withrespect to rates of pay, wages, hours of employment, andterms and conditions of employment7.By the totality of its conduct in negotiations withthe above-named multiemployer associations, as foundherein,Respondent engaged in unfair labor practiceswithin the meaning of Section 8(b)(3) of the Act.8.By insisting to impasse and striking over its demandthatNECA and KCECA agree to the deletion of aclausewhich affords their members and other employerswho have asserted to be represented by them from re-questingRespondent to dispatch general foremen andforemen, who remained members of the unit, by name,Respondent engaged in an unfair labor practice withinthe meaningof Section 8(b)(1) and (3) of the Act.9.These unfair labor practices affect commerce withinthe meaningof Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed44ORDERThe Respondent, International Brotherhood of Electri-calWorkers Union, Local No. 428, Bakersfield, Califor-nia, its officers, agents, and representatives, shall1.Cease and desist from(a)Refusing to engage in good-faith bargaining withthe representatives of the two multiemployer bargainingassociations,Kern County Chapter, National ElectricalContractorsAssociation (NECA) and Kern CountyElectrical Contractors Association (KCECA) by engag-ing in surface bargaining, by insisting to impasse andstriking to secure its contract proposals concerningNECA getting approval from the National Office of theNational Electrical Contractors Association, and by re-pudiating a contract provision setting the time frame forthe commencement of negotiations for a new agreement.(b)Refusing to bargain in good faith and insisting toimpasseand striking over its demand that KCECA andNECA relinquish their contractual rights and requestforemen and general foremen by name though foremenand general foremen are members of the unit, and mustbe dispatched through Respondent's hiring hall.(c) In any like or related manner restraining or coerc-ing any employer in the selection of the representativesfor the purpose of collective bargaining or adjustment ofgrievances.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)On request, bargain collectively in good faith withthe above-named employers as the exclusive representa-tive of the employees in the unit herein found appropri-ate, and embody in a signed agreement any understand-ing reached.(b) Postat businessofficesand meetinghalls copies ofthe attached notice marked "Appendix."45 Copies of thenotice, on forms provided by the Regional Director forRegion 31, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to members of Respondent are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.44 If no exceptions are filed asprovided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as providedin Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shallbe deemed waived for all pur-poses45 If thisOrder is enforced by a judgment of a United States court ofappeals, the words in thenotice reading "Posted by Order of the Nation-alLaborRelations Board" shall read "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board." DRUKKER COMMUNICATIONS417(c)Notifythe Regional Director in writing within 20IT IS FURTHER ORDERED that the charge inCase 31-days fromthe date of this Order what steps RespondentCB-4433is severedfrom thecomplaint and dismissed.Union has taken to comply.